Exhibit 10.1

 

EXECUTION COPY

 

$75,000,000

Power-One, Inc.

Senior Secured Convertible Notes due 2013

PURCHASE AGREEMENT

 

June 12, 2008

 

LEHMAN BROTHERS INC.,

As Representative of the several

Initial Purchasers named in Schedule I attached hereto,

c/o Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

Power-One, Inc., a Delaware corporation (the “Company”), proposes, upon the
terms and conditions set forth in this agreement (this “Agreement”), to issue
and sell to you, as the initial purchasers (the “Initial Purchasers”),
$75,000,000 in aggregate principal amount of its Senior Secured Convertible
Notes due 2013 (the “Firm Securities”).  The Firm Securities will (i) have terms
and provisions that are summarized in the Pricing Disclosure Package (as defined
below) and Offering Memorandum (as defined below) and (ii) are to be issued
pursuant to an Indenture (the “Indenture”) to be entered into between the
Company and The Bank of New York Trust Company, N.A., as trustee (the
“Trustee”).  The Company also proposes to issue and sell to the Initial
Purchasers not more than an additional $5,000,000 principal amount of Senior
Secured Convertible Notes due 2013 (the “Option Securities”) if and to the
extent that you, as Representative of the Initial Purchasers, shall have
determined to exercise, on behalf of the Initial Purchasers, the right to
purchase such Senior Secured Convertible Notes due 2013 granted to the Initial
Purchasers in Section 3(a) hereof.  The Firm Securities and the Option
Securities are hereinafter collectively referred to as the “Securities”.  The
Securities will be convertible into shares of common stock, par value $0.001 per
share (“Common Stock”) of the Company (the shares of Common Stock into which the
Securities are convertible, the “Conversion Shares”).  This is to confirm the
agreement concerning the purchase of the Securities from the Company by the
Initial Purchasers.

 

The Securities will be secured on a first priority basis by the security
documents listed in Schedule V hereto (collectively, the “Security Documents”).


 


1.             PURCHASE AND RESALE OF THE SECURITIES.  THE SECURITIES WILL BE
OFFERED AND SOLD TO THE INITIAL PURCHASERS WITHOUT REGISTRATION UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), IN RELIANCE ON AN
EXEMPTION THEREFROM.  THE COMPANY HAS PREPARED A

 

--------------------------------------------------------------------------------


 


PRELIMINARY OFFERING MEMORANDUM, DATED JUNE 11, 2008 (THE “PRELIMINARY OFFERING
MEMORANDUM”), A PRICING TERM SHEET SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS
SCHEDULE II (THE “PRICING TERM SHEET”) SETTING FORTH THE TERMS OF THE SECURITIES
OMITTED FROM THE PRELIMINARY OFFERING MEMORANDUM AND AN OFFERING MEMORANDUM,
DATED JUNE 12, 2008 (THE “OFFERING MEMORANDUM”), SETTING FORTH INFORMATION
REGARDING THE COMPANY AND THE SECURITIES. THE PRELIMINARY OFFERING MEMORANDUM,
AS SUPPLEMENTED AND AMENDED AS OF THE APPLICABLE TIME (AS DEFINED BELOW),
TOGETHER WITH THE PRICING TERM SHEET AND ANY OF THE DOCUMENTS LISTED OR
INFORMATION PRESENTED ON SCHEDULE III HERETO ARE COLLECTIVELY REFERRED TO AS THE
“PRICING DISCLOSURE PACKAGE.” THE COMPANY HEREBY CONFIRMS THAT IT HAS AUTHORIZED
THE USE OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM IN CONNECTION WITH THE OFFERING AND RESALE OF THE
SECURITIES BY THE INITIAL PURCHASERS. “APPLICABLE TIME” MEANS 8:30 A.M. (NEW
YORK CITY TIME) ON THE DATE OF THIS AGREEMENT.

 

Any reference to the Preliminary Offering Memorandum, the Pricing Disclosure
Package or the Offering Memorandum shall be deemed to refer to and include the
Company’s most recent Annual Report on Form 10-K and all other documents filed
with the United States Securities and Exchange Commission (the “Commission”)
pursuant to Section 13(a) or 15(d) of the United States Securities Exchange Act
of 1934, as amended (the “Exchange Act”), subsequent to the end of the Company’s
most recently completed fiscal year and on or prior to the date of the
Preliminary Offering Memorandum, the Pricing Disclosure Package or the Offering
Memorandum, as the case may be.  Any reference to the Preliminary Offering
Memorandum, Pricing Disclosure Package or the Offering Memorandum, as the case
may be, as amended or supplemented, as of any specified date, shall be deemed to
include (i) any documents filed with the Commission pursuant to Section 13(a) or
15(d) of the Exchange Act after the date of the Preliminary Offering Memorandum,
Pricing Disclosure Package or the Offering Memorandum, as the case may be, and
prior to such specified date.  All documents filed under the Exchange Act and so
deemed to be included in the Preliminary Offering Memorandum, Pricing Disclosure
Package or the Offering Memorandum, as the case may be, or any amendment or
supplement thereto are hereinafter called the “Exchange Act Reports.”  The
Exchange Act Reports, when they were or are filed with the Commission, conformed
or will conform in all material respects to the applicable requirements of the
Exchange Act and the applicable rules and regulations of the Commission
thereunder.

 

It is understood and acknowledged that upon original issuance thereof, and until
such time as the same is no longer required under the applicable requirements of
the Securities Act, the Securities (and all securities issued in exchange
therefor or in substitution thereof) shall bear the following legend (along with
such other legends as the Initial Purchasers and their counsel deem necessary):

 

‘‘THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). NEITHER THIS
SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN MAY BE REOFFERED, SOLD,
ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE
ABSENCE OF SUCH REGISTRATION OR UNLESS THE TRANSACTION IS EXEMPT

 

2

--------------------------------------------------------------------------------


 

FROM, OR NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.
EACH PURCHASER OF THE SECURITY EVIDENCED HEREBY IS NOTIFIED THAT THE SELLER
MAY BE RELYING ON THE EXEMPTION FROM SECTION 5 OF THE SECURITIES ACT PROVIDED BY
RULE 144A THEREUNDER. THE HOLDER OF THIS SECURITY BY ITS ACCEPTANCE HEREOF
(1) REPRESENTS THAT IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE
144A UNDER THE SECURITIES ACT),  (2) AGREES THAT IT WILL NOT PRIOR TO (X) THE
DATE WHICH IS ONE YEAR (OR SUCH SHORTER PERIOD OF TIME AS PERMITTED BY RULE
144(d)(i) UNDER THE SECURITIES ACT OR ANY SUCCESSOR PROVISION THEREUNDER) AFTER
THE LATER OF THE ORIGINAL ISSUE DATE HEREOF (OR OF ANY PREDECESSOR OF THIS
SECURITY) OR THE LAST DAY ON WHICH THE COMPANY OR ANY AFFILIATE OF THE COMPANY
WAS THE OWNER OF THIS SECURITY (OR ANY PREDECESSOR OF THIS SECURITY) AND
(Y) SUCH LATER DATE, IF ANY, AS MAY BE REQUIRED BY APPLICABLE LAW (THE “RESALE
RESTRICTION TERMINATION DATE”), OFFER, SELL OR OTHERWISE TRANSFER THIS SECURITY
EXCEPT (A) TO THE COMPANY, (B) PURSUANT TO A REGISTRATION STATEMENT WHICH HAS
BEEN DECLARED EFFECTIVE UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE
SECURITIES ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, TO A PERSON IT
REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER” AS DEFINED IN RULE 144A
UNDER THE SECURITIES ACT THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT
OF A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A OR (D)  PURSUANT TO ANY OTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
(3) AGREES THAT IT WILL GIVE TO EACH PERSON TO WHOM THIS SECURITY IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND; PROVIDED THAT THE COMPANY,
THE TRUSTEE AND THE REGISTRAR SHALL HAVE THE RIGHT PRIOR TO ANY SUCH OFFER, SALE
OR TRANSFER PURSUANT TO CLAUSE (D) TO REQUIRE THE DELIVERY OF AN OPINION OF
COUNSEL, CERTIFICATION AND/ OR OTHER INFORMATION SATISFACTORY TO EACH OF THEM.
THIS LEGEND WILL BE REMOVED UPON THE REQUEST OF THE HOLDER AFTER THE RESALE
RESTRICTION TERMINATION DATE.

 

You have advised the Company that you will make offers (the “Exempt Resales”) of
the Securities purchased by you hereunder on the terms set forth in each of the
Pricing Disclosure Package and the Offering Memorandum, as amended or
supplemented, solely to persons (the “Eligible Purchasers”) whom you reasonably
believe to be “qualified institutional buyers” as defined in Rule 144A under the
Securities Act (“QIBs”).  You have advised the Company that you will offer the
Securities to Eligible Purchasers initially at a price equal to 100% of the

 

3

--------------------------------------------------------------------------------


 

principal amount thereof plus accrued interest, if any.  Such price may be
changed at any time without notice.

 


2.             REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY.  THE
COMPANY REPRESENTS, WARRANTS AND AGREES AS FOLLOWS:


(A)           WHEN THE SECURITIES ARE ISSUED AND DELIVERED PURSUANT TO THIS
AGREEMENT, THE SECURITIES WILL NOT BE OF THE SAME CLASS (WITHIN THE MEANING OF
RULE 144A UNDER THE SECURITIES ACT) AS SECURITIES OF THE COMPANY THAT ARE LISTED
ON A UNITED STATES NATIONAL SECURITIES EXCHANGE REGISTERED OR THAT ARE QUOTED IN
A UNITED STATES AUTOMATED INTER-DEALER QUOTATION SYSTEM.

 


(B)           NEITHER THE COMPANY NOR ANY SUBSIDIARY IS, NOR AFTER GIVING EFFECT
TO THE OFFER AND SALE OF THE SECURITIES AND THE APPLICATION OF THE PROCEEDS
THEREFROM AS DESCRIBED UNDER “USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM WILL BE REQUIRED TO REGISTER AS AN
“INVESTMENT COMPANY” UNDER THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED, AND
THE RULES AND REGULATIONS OF THE COMMISSION THEREUNDER.

 


(C)           ASSUMING THAT YOUR REPRESENTATIONS AND WARRANTIES IN
SECTION 3(B) ARE TRUE, THE PURCHASE AND RESALE OF THE SECURITIES PURSUANT HERETO
(INCLUDING PURSUANT TO THE EXEMPT RESALES), AND THE CONVERSION OF THE SECURITIES
INTO THE CONVERSION SHARES IN THE MANNER CONTEMPLATED BY THIS AGREEMENT, THE
INDENTURE, THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, IS EXEMPT
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.  NO FORM OF GENERAL
SOLICITATION OR GENERAL ADVERTISING WITHIN THE MEANING OF REGULATION D
(INCLUDING, BUT NOT LIMITED TO, ADVERTISEMENTS, ARTICLES, NOTICES OR OTHER
COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE OR SIMILAR MEDIUM OR
BROADCAST OVER TELEVISION OR RADIO, OR ANY SEMINAR OR MEETING WHOSE ATTENDEES
HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL ADVERTISING) WAS USED
BY THE COMPANY OR ANY OF ITS REPRESENTATIVES (OTHER THAN YOU, AS TO WHOM THE
COMPANY MAKES NO REPRESENTATION) IN CONNECTION WITH THE OFFER AND SALE OF THE
SECURITIES.

 


(D)           EACH OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, EACH AS OF ITS RESPECTIVE DATE,
CONTAINS ALL THE INFORMATION SPECIFIED IN, AND MEETING THE REQUIREMENTS OF,
RULE 144A(D)(4) UNDER THE SECURITIES ACT.

 


(E)           THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM HAVE BEEN PREPARED BY THE COMPANY FOR USE BY
THE INITIAL PURCHASERS IN CONNECTION WITH THE EXEMPT RESALES.  NO ORDER OR
DECREE PREVENTING THE USE OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR ANY ORDER ASSERTING THAT THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT ARE SUBJECT TO THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT HAS BEEN ISSUED, AND NO PROCEEDING FOR THAT
PURPOSE HAS COMMENCED OR IS PENDING OR, TO THE KNOWLEDGE OF THE COMPANY IS
CONTEMPLATED.


 


(F)            THE PRICING DISCLOSURE PACKAGE DID NOT, AS OF THE APPLICABLE
TIME, AND WILL NOT, AS OF THE CLOSING DATE, CONTAIN AN UNTRUE STATEMENT OF A
MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE
STATEMENTS MADE THEREIN, IN THE LIGHT OF THE

 

4

--------------------------------------------------------------------------------


 


CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED THAT NO
REPRESENTATION OR WARRANTY IS MADE AS TO INFORMATION CONTAINED IN OR OMITTED
FROM THE PRICING DISCLOSURE PACKAGE IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVE BY OR ON
BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH
INFORMATION IS SPECIFIED IN SECTION 8(E).

 


(G)           THE OFFERING MEMORANDUM WILL NOT, AS OF ITS DATE AND AS OF THE
CLOSING DATE, CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A
MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED
THAT NO REPRESENTATION OR WARRANTY IS MADE AS TO INFORMATION CONTAINED IN OR
OMITTED FROM THE OFFERING MEMORANDUM IN RELIANCE UPON AND IN CONFORMITY WITH
WRITTEN INFORMATION FURNISHED TO THE COMPANY THROUGH THE REPRESENTATIVE BY OR ON
BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH
INFORMATION IS SPECIFIED IN SECTION 8(E).

 


(H)           THE COMPANY HAS NOT MADE ANY OFFER TO SELL OR SOLICITATION OF AN
OFFER TO BUY THE SECURITIES THAT WOULD CONSTITUTE A “FREE WRITING PROSPECTUS”
(IF THE OFFERING OF THE SECURITIES WAS MADE PURSUANT TO A REGISTERED OFFERING
UNDER THE SECURITIES ACT), AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT (A
“FREE WRITING OFFERING DOCUMENT”) WITHOUT THE PRIOR CONSENT OF THE
REPRESENTATIVE; ANY SUCH FREE WRITING OFFERING DOCUMENT THE USE OF WHICH HAS
BEEN PREVIOUSLY CONSENTED TO BY THE INITIAL PURCHASERS IS SET FORTH
SUBSTANTIALLY IN FORM AND SUBSTANCE AS ATTACHED HERETO ON SCHEDULE III.

 


(I)            THE EXCHANGE ACT REPORTS DID NOT, WHEN FILED WITH THE COMMISSION,
CONTAIN AN UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.

 


(J)            THE STATISTICAL AND MARKET-RELATED DATA INCLUDED IN THE PRICING
DISCLOSURE PACKAGE ARE BASED ON OR DERIVED FROM SOURCES THAT THE COMPANY
BELIEVES TO BE RELIABLE AND ACCURATE IN ALL MATERIAL RESPECTS.

 


(K)           EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS BEEN DULY ORGANIZED
AND IS VALIDLY EXISTING AND IN GOOD STANDING AS A CORPORATION OR OTHER BUSINESS
ENTITY UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION AND IS DULY QUALIFIED
TO DO BUSINESS AND IN GOOD STANDING AS A FOREIGN CORPORATION OR OTHER BUSINESS
ENTITY IN EACH JURISDICTION IN WHICH ITS OWNERSHIP OR LEASE OF PROPERTY OR THE
CONDUCT OF ITS BUSINESSES REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE
TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT, IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT ON THE CONDITION (FINANCIAL OR
OTHERWISE), RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY, PROPERTIES, BUSINESS OR
PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE OR A MATERIAL
ADVERSE EFFECT ON THE PERFORMANCE BY THE COMPANY OF THE PERFORMANCE OF THIS
AGREEMENT, THE INDENTURE, THE SECURITIES, OR THE SECURITY DOCUMENTS OR THE
CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (A
“MATERIAL ADVERSE EFFECT”); EACH OF THE COMPANY AND ITS SUBSIDIARIES HAS ALL
POWER AND AUTHORITY NECESSARY TO OWN OR HOLD ITS PROPERTIES AND TO CONDUCT THE
BUSINESSES IN WHICH IT IS ENGAGED. THE COMPANY DOES NOT OWN OR CONTROL, DIRECTLY
OR INDIRECTLY, ANY CORPORATION, ASSOCIATION OR OTHER ENTITY OTHER THAN THE
SUBSIDIARIES LISTED IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE MOST
RECENT FISCAL

 

5

--------------------------------------------------------------------------------


 


YEAR. NONE OF THE SUBSIDIARIES OF THE COMPANY (OTHER THAN PAI CAPITAL LLC
(DELAWARE LLC), HC POWER INC. (CALIFORNIA CORPORATION), POWER ONE LIMITED
(CAYMAN ISLANDS), POWER-ONE ITALY S.P.A. (ITALY), POWER-ONE AG (SWISS)
(COLLECTIVELY, THE “SIGNIFICANT SUBSIDIARIES”)) IS A “SIGNIFICANT SUBSIDIARY”
(AS DEFINED IN RULE 405 UNDER THE SECURITIES ACT).

 


(L)            THE COMPANY HAS AN AUTHORIZED CAPITALIZATION AS SET FORTH IN EACH
OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND ALL OF THE
ISSUED SHARES OF CAPITAL STOCK OF THE COMPANY HAVE BEEN DULY AUTHORIZED AND
VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE; AND ALL OF THE ISSUED
SHARES OF CAPITAL STOCK OF EACH SUBSIDIARY OF THE COMPANY HAVE BEEN DULY
AUTHORIZED AND VALIDLY ISSUED, ARE FULLY PAID AND NON-ASSESSABLE AND (EXCEPT FOR
DIRECTORS’ QUALIFYING SHARES FOR FOREIGN SUBSIDIARIES AND EXCEPT AS SET FORTH IN
EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM) ARE OWNED
DIRECTLY OR INDIRECTLY BY THE COMPANY, FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES, EQUITIES OR CLAIMS, EXCEPT FOR SUCH LIENS, ENCUMBRANCES, EQUITIES
OR CLAIMS AS WOULD NOT, IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.

 


(M)          THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE INDENTURE.  THE INDENTURE
HAS BEEN DULY AND VALIDLY AUTHORIZED BY THE COMPANY, AND UPON ITS EXECUTION AND
DELIVERY AND, ASSUMING DUE AUTHORIZATION, EXECUTION AND DELIVERY BY THE TRUSTEE,
WILL CONSTITUTE THE VALID AND BINDING AGREEMENT OF THE COMPANY, ENFORCEABLE
AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND
OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW); NO QUALIFICATION OF THE INDENTURE UNDER THE
TRUST INDENTURE ACT OF 1939 (THE “1939 ACT”) IS REQUIRED IN CONNECTION WITH THE
OFFER AND SALE OF THE SECURITIES CONTEMPLATED HEREBY OR IN CONNECTION WITH THE
EXEMPT RESALES.  THE INDENTURE WILL CONFORM IN ALL MATERIAL RESPECTS TO THE
DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM.

 


(N)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE, ISSUE, SELL AND PERFORM ITS OBLIGATIONS UNDER THE SECURITIES.  THE
SECURITIES HAVE BEEN DULY AUTHORIZED BY THE COMPANY AND, WHEN DULY EXECUTED BY
THE COMPANY IN ACCORDANCE WITH THE TERMS OF THE INDENTURE, ASSUMING DUE
AUTHENTICATION OF THE SECURITIES BY THE TRUSTEE, UPON DELIVERY TO THE INITIAL
PURCHASERS AGAINST PAYMENT THEREFOR IN ACCORDANCE WITH THE TERMS HEREOF, WILL BE
VALIDLY ISSUED AND DELIVERED AND WILL CONSTITUTE VALID AND BINDING OBLIGATIONS
OF THE COMPANY ENTITLED TO THE BENEFITS OF THE INDENTURE, ENFORCEABLE AGAINST
THE COMPANY IN ACCORDANCE WITH THEIR TERMS, EXCEPT AS MAY BE LIMITED BY
BANKRUPTCY, FRAUDULENT CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND
OTHER LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW).  THE SECURITIES WILL CONFORM IN ALL MATERIAL
RESPECTS TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM.


 


(O)           THE COMPANY HAS ALL THE REQUISITE CORPORATE POWER AND AUTHORITY TO
ISSUE AND DELIVER THE CONVERSION SHARES ISSUABLE UPON CONVERSION OF THE
SECURITIES.  THE CONVERSION SHARES HAVE BEEN DULY AND VALIDLY AUTHORIZED BY THE
COMPANY AND, AND WHEN ISSUED UPON

 

6

--------------------------------------------------------------------------------


 


CONVERSION OF THE SECURITIES IN ACCORDANCE WITH THE TERMS OF THE INDENTURE AND
SECURITIES, WILL BE VALIDLY ISSUED, FULLY PAID AND NON-ASSESSABLE, AND THE
ISSUANCE OF THE CONVERSION SHARES WILL NOT BE SUBJECT TO ANY PREEMPTIVE OR
SIMILAR RIGHTS UNDER THE COMPANY’S CERTIFICATE OF INCORPORATION, BY-LAWS OR THE
DELAWARE GENERAL CORPORATION LAW, OR UNDER ANY AGREEMENT OR INSTRUMENT TO WHICH
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY, OR OF WHICH THE COMPANY IS
OTHERWISE AWARE.  THE CONVERSION SHARES WILL CONFORM IN ALL MATERIAL RESPECTS TO
THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM.

 


(P)           THE COMPANY AND EACH OF ITS SUBSIDIARIES PARTY THERETO HAS ALL
REQUISITE CORPORATE POWER TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER
THIS AGREEMENT.  THIS AGREEMENT HAS BEEN DULY AND VALIDLY AUTHORIZED, EXECUTED
AND DELIVERED BY THE COMPANY.

 


(Q)           THE COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE SECURITY DOCUMENTS.  THE
SECURITY DOCUMENTS HAVE EACH BEEN DULY AND VALIDLY AUTHORIZED BY THE COMPANY AND
EACH OF THE SUBSIDIARIES PARTY THERETO, AND, WHEN DULY EXECUTED AND DELIVERED IN
ACCORDANCE WITH ITS TERMS BY EACH OF THE OTHER PARTIES THERETO, WILL CONSTITUTE
THE VALID AND BINDING AGREEMENTS OF THE COMPANY AND EACH SUCH SUBSIDIARY,
ENFORCEABLE AGAINST THE COMPANY AND EACH SUCH SUBSIDIARY, RESPECTIVELY, IN
ACCORDANCE WITH THEIR TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, FRAUDULENT
CONVEYANCE, INSOLVENCY, REORGANIZATION, MORATORIUM, AND OTHER LAWS RELATING TO
OR AFFECTING CREDITORS’ RIGHTS GENERALLY AND BY GENERAL EQUITABLE PRINCIPLES
(REGARDLESS OF WHETHER SUCH ENFORCEABILITY IS CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW).  THE SECURITY DOCUMENTS WILL CONFORM IN ALL MATERIAL RESPECTS
TO THE DESCRIPTION THEREOF IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM.

 


(R)            EACH APPLICABLE PLEDGING ENTITY UNDER EACH SECURITY DOCUMENT OWNS
THE RELEVANT COLLATERAL COVERED BY SUCH SECURITY DOCUMENT (COLLECTIVELY, THE
“COLLATERAL”), FREE AND CLEAR OF ANY SECURITY INTEREST, MORTGAGE, PLEDGE, LIEN,
ENCUMBRANCE OR CLAIM (OTHER THAN PERMITTED LIENS (AS DEFINED IN THE INDENTURE)
AND, PENDING RELEASE OF SUCH LIENS ON THE CLOSING DATE, THE LIENS OF PWER BRIDGE
LLC).  ALL FILINGS AND OTHER ACTIONS NECESSARY OR DESIRABLE TO PERFECT (TO THE
EXTENT SUCH CONCEPT IS APPLICABLE UNDER THE RELEVANT LAWS) AND PROTECT THE
SECURITY INTEREST IN THE COLLATERAL TO BE CREATED UNDER THE SECURITY DOCUMENTS
THAT ARE REQUIRED TO BE MADE BY THE COMPANY OR ITS SUBSIDIARIES UNDER THE
SECURITY DOCUMENTS HAVE BEEN OR WILL BE AT OR PRIOR TO THE CLOSING DATE DULY
MADE OR TAKEN AND ARE OR WILL BE AT OR PRIOR TO THE CLOSING DATE IN FULL FORCE
AND EFFECT AND, TOGETHER WITH THE EXECUTION AND DELIVERY OF THE SECURITY
DOCUMENTS BY THE COMPANY (ASSUMING DUE EXECUTION AND DELIVERY BY THE OTHER
PARTIES THERETO), WILL ON THE CLOSING DATE CREATE A VALID AND PERFECTED (TO THE
EXTENT SUCH CONCEPT IS APPLICABLE UNDER THE RELEVANT LAWS) FIRST-PRIORITY
SECURITY INTEREST IN THE COLLATERAL (SUBJECT TO CUSTOMARY PERMITTED LIENS)
SECURING THE OBLIGATIONS OF THE COMPANY (EXCEPT TO THE EXTENT UNDER APPLICABLE
FOREIGN LAW SUCH FILINGS CANNOT BE MADE UNTIL AFTER THE CLOSING DATE, IN WHICH
CASE SUCH FILINGS SHALL BE MADE AS PROMPTLY AS PRACTICABLE THEREAFTER).

 


(S)           THE ISSUE AND SALE OF THE SECURITIES, THE ISSUANCE AND DELIVERY OF
ANY CONVERSION SHARES, THE EXECUTION, DELIVERY AND PERFORMANCE BY THE COMPANY OF
THE SECURITIES, THE INDENTURE, THE SECURITY DOCUMENTS AND THIS AGREEMENT, THE
APPLICATION OF THE PROCEEDS FROM THE SALE OF THE SECURITIES AS DESCRIBED UNDER
“USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED

 

7

--------------------------------------------------------------------------------


 


HEREBY AND THEREBY, WILL NOT (I) CONFLICT WITH OR RESULT IN A BREACH OR
VIOLATION OF ANY OF THE TERMS OR PROVISIONS OF, IMPOSE ANY LIEN, CHARGE OR
ENCUMBRANCE UPON ANY PROPERTY OR ASSETS OF THE COMPANY OR ITS SUBSIDIARIES, OR
CONSTITUTE A DEFAULT UNDER, ANY INDENTURE, MORTGAGE, DEED OF TRUST, LOAN
AGREEMENT, LICENSE, LEASE OR OTHER AGREEMENT OR INSTRUMENT TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND OR TO WHICH ANY OF THE PROPERTY OR ASSETS OF THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS SUBJECT (EXCEPT THAT THIS REPRESENTATION SHALL
APPLY ONLY WITH RESPECT TO THE PWER BRIDGE TERM LOAN AGREEMENT AS OF THE
CONSUMMATION OF CLOSING), (II) RESULT IN ANY VIOLATION OF THE PROVISIONS OF THE
CHARTER OR BY-LAWS OR SIMILAR ORGANIZATIONAL DOCUMENT OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, (III) RESULT IN ANY VIOLATION OF ANY RULE OR REGULATION OF THE
NASDAQ GLOBAL MARKET OR (IV) RESULT IN ANY VIOLATION OF ANY STATUTE OR ANY
JUDGMENT, ORDER, DECREE, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY
OR BODY HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
OF THEIR PROPERTIES OR ASSETS, EXCEPT, WITH RESPECT TO CLAUSES (I) AND (IV),
CONFLICTS OR VIOLATIONS THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


(T)            NO CONSENT, APPROVAL, AUTHORIZATION OR ORDER OF, OR FILING,
REGISTRATION OR QUALIFICATION WITH ANY COURT OR GOVERNMENTAL AGENCY OR BODY
HAVING JURISDICTION OVER THE COMPANY OR ANY OF ITS SUBSIDIARIES IS REQUIRED FOR
THE ISSUE AND SALE OF THE SECURITIES, THE EXECUTION, DELIVERY AND PERFORMANCE BY
THE COMPANY OF THE SECURITIES, INCLUDING THE ISSUANCE AND DELIVERY OF THE
CONVERSION SHARES, THE INDENTURE, THE SECURITY DOCUMENTS AND THIS AGREEMENT, THE
APPLICATION OF THE PROCEEDS FROM THE SALE OF THE SECURITIES AS DESCRIBED UNDER
“USE OF PROCEEDS” IN EACH OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, EXCEPT FOR SUCH CONSENTS, APPROVALS, AUTHORIZATIONS, ORDERS, FILINGS,
REGISTRATIONS OR QUALIFICATIONS AS MAY BE REQUIRED UNDER STATE SECURITIES OR
BLUE SKY LAWS IN CONNECTION WITH THE PURCHASE AND DISTRIBUTION OF THE SECURITIES
BY THE INITIAL PURCHASERS, AND SUCH FILINGS THAT MAY BE REQUIRED PURSUANT TO THE
SECURITY DOCUMENTS.

 


(U)           EXCEPT AS IDENTIFIED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, THERE ARE NO CONTRACTS, AGREEMENTS OR UNDERSTANDINGS
BETWEEN THE COMPANY AND ANY PERSON GRANTING SUCH PERSON THE RIGHT TO REQUIRE THE
COMPANY TO FILE A REGISTRATION STATEMENT UNDER THE SECURITIES ACT WITH RESPECT
TO ANY SECURITIES OF THE COMPANY OWNED OR TO BE OWNED BY SUCH PERSON OR TO
REQUIRE THE COMPANY TO INCLUDE SUCH SECURITIES IN THE SECURITIES REGISTERED
PURSUANT TO ANY OTHER REGISTRATION STATEMENT FILED BY THE COMPANY UNDER THE
SECURITIES ACT.

 


(V)           NEITHER THE COMPANY NOR ANY OTHER PERSON ACTING ON BEHALF OF THE
COMPANY HAS SOLD OR ISSUED ANY SECURITIES THAT WOULD BE INTEGRATED WITH THE
OFFERING OF THE SECURITIES CONTEMPLATED BY THIS AGREEMENT PURSUANT TO THE
SECURITIES ACT, THE RULES AND REGULATIONS THEREUNDER OR THE INTERPRETATIONS
THEREOF BY THE COMMISSION. THE COMPANY WILL TAKE REASONABLE PRECAUTIONS DESIGNED
TO INSURE THAT ANY OFFER OR SALE, DIRECT OR INDIRECT, IN THE UNITED STATES OR TO
ANY U.S. PERSON (AS DEFINED IN RULE 902 UNDER THE SECURITIES ACT), OF ANY
SECURITIES OR ANY SUBSTANTIALLY SIMILAR SECURITY ISSUED BY THE COMPANY, WITHIN
SIX MONTHS SUBSEQUENT TO THE DATE ON WHICH THE DISTRIBUTION OF THE SECURITIES
HAS BEEN COMPLETED (AS NOTIFIED TO THE COMPANY BY THE INITIAL PURCHASERS), IS
MADE UNDER RESTRICTIONS AND OTHER CIRCUMSTANCES REASONABLY DESIGNED NOT TO
AFFECT THE STATUS OF THE OFFER AND SALE OF THE SECURITIES IN THE UNITED STATES
AND TO U.S. PERSONS CONTEMPLATED BY THIS AGREEMENT AS TRANSACTIONS EXEMPT FROM
THE REGISTRATION

 

8

--------------------------------------------------------------------------------


 


PROVISIONS OF THE SECURITIES ACT, INCLUDING ANY SALES PURSUANT TO RULE 144A
UNDER THE SECURITIES ACT.

 


(W)          EXCEPT AS DESCRIBED IN THE EACH OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
SUSTAINED, SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED IN
THE PRICING DISCLOSURE PACKAGE, ANY LOSS OR INTERFERENCE WITH ITS BUSINESS FROM
FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE,
OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE, AND,
SINCE SUCH DATE, THERE HAS NOT BEEN ANY CHANGE IN THE CAPITAL STOCK OR LONG-TERM
DEBT OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY ADVERSE CHANGE, OR ANY
DEVELOPMENT INVOLVING A PROSPECTIVE ADVERSE CHANGE, IN OR AFFECTING THE
CONDITION (FINANCIAL OR OTHERWISE), RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY,
PROPERTIES, MANAGEMENT, BUSINESS OR PROSPECTS OF THE COMPANY AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, IN EACH CASE EXCEPT AS WOULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(X)            THE HISTORICAL FINANCIAL STATEMENTS (INCLUDING THE RELATED NOTES
AND SUPPORTING SCHEDULES) INCLUDED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM PRESENT FAIRLY IN ALL MATERIAL RESPECTS THE FINANCIAL
CONDITION, RESULTS OF OPERATIONS AND CASH FLOWS OF THE ENTITIES PURPORTED TO BE
SHOWN THEREBY, AT THE DATES AND FOR THE PERIODS INDICATED, AND HAVE BEEN
PREPARED IN CONFORMITY WITH ACCOUNTING PRINCIPLES GENERALLY ACCEPTED IN THE
UNITED STATES APPLIED ON A CONSISTENT BASIS THROUGHOUT THE PERIODS INVOLVED. 
THE OTHER FINANCIAL DATA INCLUDED IN THE OFFERING MEMORANDUM IS, IN ALL MATERIAL
RESPECTS, ACCURATELY PRESENTED AND HAS BEEN PREPARED ON A BASIS CONSISTENT WITH
SUCH FINANCIAL STATEMENTS AND THE BOOKS AND RECORDS OF THE COMPANY.

 


(Y)           DELOITTE & TOUCHE LLP, WHO HAVE CERTIFIED CERTAIN FINANCIAL
STATEMENTS OF THE COMPANY, WHOSE REPORT APPEARS IN THE PRICING DISCLOSURE
PACKAGE AND WHO HAVE DELIVERED THE INITIAL LETTER REFERRED TO IN
SECTION 7(E) HEREOF, ARE INDEPENDENT PUBLIC ACCOUNTANTS AS REQUIRED BY THE
SECURITIES ACT AND THE RULES AND REGULATIONS THEREUNDER.

 


(Z)            THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS GOOD AND MARKETABLE
TITLE IN FEE SIMPLE TO ALL REAL PROPERTY AND GOOD AND MARKETABLE TITLE TO ALL
PERSONAL PROPERTY OWNED BY THEM, IN EACH CASE FREE AND CLEAR OF ALL LIENS,
ENCUMBRANCES AND DEFECTS, EXCEPT SUCH AS ARE DESCRIBED IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM AND SUCH AS DO NOT MATERIALLY AFFECT THE
VALUE OF SUCH PROPERTY AND DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND
PROPOSED TO BE MADE OF SUCH PROPERTY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES;
AND ALL ASSETS HELD UNDER LEASE BY THE COMPANY OR ANY OF ITS SUBSIDIARIES ARE
HELD BY THEM UNDER VALID, SUBSISTING AND ENFORCEABLE LEASES, WITH SUCH
EXCEPTIONS AS DO NOT MATERIALLY INTERFERE WITH THE USE MADE AND PROPOSED TO BE
MADE OF SUCH ASSETS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.

 


(AA)         THE COMPANY AND EACH OF ITS SUBSIDIARIES CARRY, OR ARE COVERED BY,
INSURANCE FROM INSURERS OF RECOGNIZED FINANCIAL RESPONSIBILITY IN SUCH AMOUNTS
AND COVERING SUCH RISKS AS IS ADEQUATE FOR THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AND THE VALUE OF THEIR RESPECTIVE PROPERTIES AND AS IS CUSTOMARY FOR
COMPANIES ENGAGED IN SIMILAR BUSINESSES IN SIMILAR INDUSTRIES.  ALL POLICIES OF
INSURANCE OF THE COMPANY AND ITS SUBSIDIARIES ARE IN FULL FORCE AND EFFECT; THE
COMPANY AND ITS SUBSIDIARIES ARE IN COMPLIANCE WITH THE TERMS OF SUCH POLICIES
IN ALL MATERIAL RESPECTS; AND NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
HAS RECEIVED NOTICE FROM ANY

 

9

--------------------------------------------------------------------------------


 


INSURER OR AGENT OF SUCH INSURER THAT CAPITAL IMPROVEMENTS OR OTHER EXPENDITURES
ARE REQUIRED OR NECESSARY TO BE MADE IN ORDER TO CONTINUE SUCH INSURANCE; THERE
ARE NO CLAIMS BY THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ANY SUCH POLICY OR
INSTRUMENT AS TO WHICH ANY INSURANCE COMPANY IS DENYING LIABILITY OR DEFENDING
UNDER A RESERVATION OF RIGHTS CLAUSE; AND NEITHER THE COMPANY NOR ANY SUCH
SUBSIDIARY HAS ANY REASON TO BELIEVE THAT IT WILL NOT BE ABLE TO RENEW ITS
EXISTING INSURANCE COVERAGE AS AND WHEN SUCH COVERAGE EXPIRES OR TO OBTAIN
SIMILAR COVERAGE FROM SIMILAR INSURERS AS MAY BE NECESSARY TO CONTINUE ITS
BUSINESS AT A COST THAT WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.

 


(BB)         THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE SUCH PERMITS,
LICENSES, PATENTS, FRANCHISES, CERTIFICATES OF NEED AND OTHER APPROVALS OR
AUTHORIZATIONS OF GOVERNMENTAL OR REGULATORY AUTHORITIES (“PERMITS”) AS ARE
NECESSARY UNDER APPLICABLE LAW TO OWN THEIR PROPERTIES AND CONDUCT THEIR
BUSINESSES IN THE MANNER DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, EXCEPT FOR ANY OF THE FOREGOING THAT WOULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR EXCEPT AS
DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM; EACH OF
THE COMPANY AND ITS SUBSIDIARIES HAS FULFILLED AND PERFORMED ALL OF ITS
OBLIGATIONS WITH RESPECT TO THE PERMITS, AND NO EVENT HAS OCCURRED THAT ALLOWS,
OR AFTER NOTICE OR LAPSE OF TIME WOULD ALLOW, REVOCATION OR TERMINATION THEREOF
OR RESULTS IN ANY OTHER IMPAIRMENT OF THE RIGHTS OF THE HOLDER OR ANY SUCH
PERMITS, EXCEPT FOR ANY OF THE FOREGOING THAT WOULD NOT REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT OR EXCEPT AS DESCRIBED IN THE PRICING
DISCLOSURE PACKAGE.

 


(CC)         THE COMPANY AND EACH OF ITS SUBSIDIARIES OWN OR POSSESS ADEQUATE
RIGHTS TO USE ALL MATERIAL PATENTS, PATENT APPLICATIONS, TRADEMARKS, SERVICE
MARKS, TRADE NAMES, TRADEMARK REGISTRATIONS, SERVICE MARK REGISTRATIONS,
COPYRIGHTS, LICENSES, KNOW-HOW, SOFTWARE, SYSTEMS AND TECHNOLOGY (INCLUDING
TRADE SECRETS AND OTHER UNPATENTED AND/OR UNPATENTABLE PROPRIETARY OR
CONFIDENTIAL INFORMATION, SYSTEMS OR PROCEDURES) (COLLECTIVELY, THE
“INTELLECTUAL PROPERTY RIGHTS”) NECESSARY FOR THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES AND HAVE NO REASON TO BELIEVE THAT THE CONDUCT OF THEIR RESPECTIVE
BUSINESSES WILL CONFLICT WITH, AND OTHER THAN AS DISCLOSED IN THE EXCHANGE ACT
REPORTS OR AS WOULD HAVE A MATERIAL ADVERSE EFFECT, HAVE NOT RECEIVED ANY NOTICE
OF ANY CLAIM OF CONFLICT WITH, ANY SUCH RIGHTS OF OTHERS.

 


(DD)         EXCEPT AS DISCLOSED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM:

 

(i)            To the best of the Company’s knowledge, none of the products
manufactured, marketed, used, sold or licensed by the Company and/or as
anticipated to be manufactured, marketed, used, sold or licensed by the Company
or any subsidiary, and none of the Intellectual Property Rights used by the
Company or any subsidiary in the conduct of the Company’s business as described
in the Pricing Disclosure Package and the Offering Memorandum, infringes upon,
violates or constitutes the unauthorized use of any valid and enforceable rights
owned or controlled by any third party.

 

(ii)           No litigation to which the Company or any subsidiary is a party
is now pending and no notice or other claim in writing has been received by the
Company (A) alleging that the Company or any subsidiary has engaged in any
activity or conduct that infringes upon, violates or constitutes the
unauthorized use of the Intellectual Property Rights of any third

 

10

--------------------------------------------------------------------------------


 

party or (ii) challenging the ownership, use, validity or enforceability of any
Intellectual Property Rights owned by or exclusively licensed to or by the
Company or any subsidiary. No Intellectual Property Rights, used or is likely to
be used in the business of the Company as described in the Pricing Disclosure
Package and the Offering Memorandum (x) that is owned by the Company or a
subsidiary is subject to any outstanding order, judgment, decree, stipulation or
agreement materially restricting the use, sale, transfer, assignment or
licensing thereof by the Company or such subsidiary, except as may be
specifically provided in any license agreement, or (y) that is the subject of an
inbound license agreement is subject to any outstanding judgment, decree,
stipulation or agreement materially restricting the use, sale, transfer,
assignment or licensing thereof by the Company or any subsidiary, except as
provided in the inbound license agreements or other licenses or agreements.

 

(iii)          To the Company’s knowledge, no third party is misappropriating,
infringing, diluting or violating any Intellectual Property Rights of the
Company or any subsidiary, that is used or is likely to be used in the business
of the Company as described in the Pricing Disclosure Package and the Offering
Memorandum, and no such claims have been brought against any third party by the
Company or any subsidiary.

 

(iv)          The Company and its subsidiaries have taken reasonable security
measures to protect the secrecy, confidentiality and value of all of their
intellectual properties.

 


(EE)         EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS PENDING TO
WHICH THE COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR OF WHICH ANY PROPERTY
OR ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES IS THE SUBJECT THAT WOULD,
IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT OR TO
HAVE A MATERIAL ADVERSE EFFECT ON THE PERFORMANCE BY THE COMPANY OF THE
PERFORMANCE OF THIS AGREEMENT, THE INDENTURE, THE SECURITIES, OR THE SECURITY
AGREEMENT OR THE CONSUMMATION OF ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY;
AND TO THE COMPANY’S KNOWLEDGE, NO SUCH PROCEEDINGS ARE THREATENED OR
CONTEMPLATED BY GOVERNMENTAL AUTHORITIES OR OTHERS.

 


(FF)           THERE ARE NO LEGAL OR GOVERNMENTAL PROCEEDINGS OR CONTRACTS OR
OTHER DOCUMENTS THAT WOULD BE REQUIRED TO BE DESCRIBED IN A REGISTRATION
STATEMENT FILED UNDER THE SECURITIES ACT OR, IN THE CASE OF DOCUMENTS, WOULD BE
REQUIRED TO BE FILED AS EXHIBITS TO A REGISTRATION STATEMENT OF THE COMPANY
PURSUANT TO ITEM 601(B)(10) OF REGULATION S-K THAT HAVE NOT BEEN DESCRIBED IN
THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM.  NEITHER THE COMPANY
NOR ANY OF ITS SUBSIDIARIES HAS KNOWLEDGE THAT ANY OTHER PARTY TO ANY SUCH
CONTRACT, AGREEMENT OR ARRANGEMENT HAS ANY INTENTION NOT TO RENDER FULL
PERFORMANCE AS CONTEMPLATED BY THE TERMS THEREOF; AND THAT STATEMENTS MADE IN
THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, INSOFAR AS THEY
PURPORT TO CONSTITUTE SUMMARIES OF THE TERMS OF STATUTES, RULES OR REGULATIONS,
LEGAL OR GOVERNMENTAL PROCEEDINGS OR CONTRACTS AND OTHER DOCUMENTS, CONSTITUTE
ACCURATE SUMMARIES OF THE TERMS OF SUCH STATUTES, RULES AND REGULATIONS, LEGAL
AND GOVERNMENTAL PROCEEDINGS AND CONTRACTS AND OTHER DOCUMENTS IN ALL MATERIAL
RESPECTS.


 


(GG)         NO RELATIONSHIP, DIRECT OR INDIRECT, THAT WOULD BE REQUIRED TO BE
DESCRIBED IN A REGISTRATION STATEMENT OF THE COMPANY PURSUANT TO ITEM 404 OF
REGULATION S-K, EXISTS BETWEEN OR AMONG THE COMPANY, ON THE ONE HAND, AND THE
DIRECTORS, OFFICERS, STOCKHOLDERS,

 

11

--------------------------------------------------------------------------------


 


CUSTOMERS, SUPPLIERS OR AFFILIATES OF THE COMPANY, ON THE OTHER HAND, THAT HAS
NOT BEEN DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM.

 


(HH)         EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, NO LABOR DISTURBANCE BY THE EMPLOYEES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES EXISTS OR, TO THE KNOWLEDGE OF THE COMPANY, IS IMMINENT THAT
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(II)           (I) EACH “EMPLOYEE BENEFIT PLAN” (WITHIN THE MEANING OF
SECTION 3(3) OF THE EMPLOYEE RETIREMENT SECURITY ACT OF 1974, AS AMENDED
(“ERISA”)) FOR WHICH THE COMPANY OR ANY MEMBER OF ITS “CONTROLLED GROUP”
(DEFINED AS ANY ORGANIZATION WHICH IS A MEMBER OF A CONTROLLED GROUP OF
CORPORATIONS WITHIN THE MEANING OF SECTION 414 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”)) WOULD HAVE ANY LIABILITY (EACH A “PLAN”) HAS BEEN
MAINTAINED IN COMPLIANCE WITH ITS TERMS AND WITH THE REQUIREMENTS OF ALL
APPLICABLE STATUTES, RULES AND REGULATIONS INCLUDING ERISA AND THE CODE;
(II) WITH RESPECT TO EACH PLAN SUBJECT TO TITLE IV OF ERISA (A) NO “REPORTABLE
EVENT” (WITHIN THE MEANING OF SECTION 4043(C) OF ERISA) HAS OCCURRED OR IS
REASONABLY EXPECTED TO OCCUR, (B) NO “ACCUMULATED FUNDING DEFICIENCY” (WITHIN
THE MEANING OF SECTION 302 OF ERISA OR SECTION 412 OF THE CODE), WHETHER OR NOT
WAIVED, HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR, (C) THE FAIR MARKET
VALUE OF THE ASSETS UNDER EACH PLAN EXCEEDS THE PRESENT VALUE OF ALL BENEFITS
ACCRUED UNDER SUCH PLAN (DETERMINED BASED ON THOSE ASSUMPTIONS USED TO FUND SUCH
PLAN) AND (D) NEITHER THE COMPANY OR ANY MEMBER OF ITS CONTROLLED GROUP HAS
INCURRED, OR REASONABLY EXPECTS TO INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA
(OTHER THAN CONTRIBUTIONS TO THE PLAN OR PREMIUMS TO THE PBGC IN THE ORDINARY
COURSE AND WITHOUT DEFAULT) IN RESPECT OF A PLAN (INCLUDING A “MULTIEMPLOYER
PLAN”, WITHIN THE MEANING OF SECTION 4001(C)(3) OF ERISA); AND (III) EACH PLAN
THAT IS INTENDED TO BE QUALIFIED UNDER SECTION 401(A) OF THE CODE IS SO
QUALIFIED AND NOTHING HAS OCCURRED, WHETHER BY ACTION OR BY FAILURE TO ACT,
WHICH WOULD CAUSE THE LOSS OF SUCH QUALIFICATION.

 


(JJ)           THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS FILED ALL FEDERAL,
STATE, LOCAL AND FOREIGN INCOME AND FRANCHISE TAX RETURNS REQUIRED TO BE FILED
THROUGH THE DATE HEREOF, SUBJECT TO PERMITTED EXTENSIONS, AND HAS PAID ALL TAXES
DUE THEREON, AND NO TAX DEFICIENCY HAS BEEN DETERMINED ADVERSELY TO THE COMPANY
OR ANY OF ITS SUBSIDIARIES, NOR DOES THE COMPANY HAVE ANY KNOWLEDGE OF ANY TAX
DEFICIENCIES EXCEPT, IN EACH CASE, AS WOULD NOT, IN THE AGGREGATE, REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(KK)         THERE ARE NO TRANSFER TAXES OR OTHER SIMILAR FEES OR CHARGES UNDER
FEDERAL LAW OR THE LAWS OF ANY STATE, OR ANY POLITICAL SUBDIVISION THEREOF,
REQUIRED TO BE PAID IN CONNECTION WITH THE EXECUTION AND DELIVERY OF THIS
AGREEMENT OR THE ISSUANCE BY THE COMPANY OR SALE BY THE COMPANY OF THE
SECURITIES.

 


(LL)           SINCE THE DATE AS OF WHICH INFORMATION IS GIVEN IN THE PRICING
DISCLOSURE PACKAGE AND EXCEPT AS OTHERWISE DESCRIBED IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM, THE COMPANY HAS NOT (I) ISSUED OR GRANTED
ANY SECURITIES OTHER THAN ISSUANCES OF COMMON STOCK PURSUANT TO EXERCISES OF
EMPLOYEE STOCK OPTIONS DISCLOSED AS BEING OUTSTANDING IN THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM, (II) INCURRED ANY LIABILITY OR OBLIGATION,
DIRECT OR CONTINGENT, OTHER THAN LIABILITIES AND OBLIGATIONS THAT WERE INCURRED
IN THE

 

12

--------------------------------------------------------------------------------


 


ORDINARY COURSE OF BUSINESS, (III) ENTERED INTO ANY MATERIAL TRANSACTION NOT IN
THE ORDINARY COURSE OF BUSINESS OR (IV) DECLARED OR PAID ANY DIVIDEND ON ITS
CAPITAL STOCK.

 


(MM)       THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) MAKES AND KEEPS ACCURATE
BOOKS AND RECORDS AND (II) MAINTAINS AND HAS MAINTAINED EFFECTIVE INTERNAL
CONTROL OVER FINANCIAL REPORTING AS DEFINED IN RULE 13A-5 UNDER THE EXCHANGE ACT
AND A SYSTEM OF INTERNAL ACCOUNTING CONTROLS SUFFICIENT TO PROVIDE REASONABLE
ASSURANCE THAT (A) TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S
GENERAL OR SPECIFIC AUTHORIZATION, (B) TRANSACTIONS ARE RECORDED AS NECESSARY TO
PERMIT PREPARATION OF ITS FINANCIAL STATEMENTS IN CONFORMITY WITH ACCOUNTING
PRINCIPLES GENERALLY ACCEPTED IN THE UNITED STATES AND TO MAINTAIN
ACCOUNTABILITY FOR ITS ASSETS, (C) ACCESS TO ITS ASSETS IS PERMITTED ONLY IN
ACCORDANCE WITH MANAGEMENT’S GENERAL OR SPECIFIC AUTHORIZATION AND (D) THE
REPORTED ACCOUNTABILITY FOR ITS ASSETS IS COMPARED WITH EXISTING ASSETS AT
REASONABLE INTERVALS AND APPROPRIATE ACTION IS TAKEN WITH RESPECT TO ANY
DIFFERENCES.

 


(NN)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES (I) IS IN VIOLATION
OF ITS CHARTER OR BY-LAWS (OR SIMILAR ORGANIZATIONAL DOCUMENTS), (II) IS IN
DEFAULT, AND NO EVENT HAS OCCURRED THAT, WITH NOTICE OR LAPSE OF TIME OR BOTH,
WOULD CONSTITUTE SUCH A DEFAULT, IN THE DUE PERFORMANCE OR OBSERVANCE OF ANY
TERM, COVENANT, CONDITION OR OTHER OBLIGATION CONTAINED IN ANY INDENTURE,
MORTGAGE, DEED OF TRUST, LOAN AGREEMENT, LICENSE OR OTHER AGREEMENT OR
INSTRUMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND OR TO WHICH ANY OF ITS
PROPERTIES OR ASSETS IS SUBJECT OR (III) IS IN VIOLATION OF ANY STATUTE OR ANY
ORDER, RULE OR REGULATION OF ANY COURT OR GOVERNMENTAL AGENCY OR BODY HAVING
JURISDICTION OVER IT OR ITS PROPERTY OR ASSETS OR HAS FAILED TO OBTAIN ANY
LICENSE, PERMIT, CERTIFICATE, FRANCHISE OR OTHER GOVERNMENTAL AUTHORIZATION OR
PERMIT NECESSARY TO THE OWNERSHIP OF ITS PROPERTY OR TO THE CONDUCT OF ITS
BUSINESS, EXCEPT IN THE CASE OF CLAUSES (II) AND (III), TO THE EXTENT ANY SUCH
CONFLICT, BREACH, VIOLATION OR DEFAULT WOULD NOT, IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(OO)         NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES, NOR, TO THE
KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR OTHER PERSON
ASSOCIATED WITH OR ACTING ON BEHALF OF THE COMPANY OR ANY OF ITS SUBSIDIARIES,
HAS (I) USED ANY CORPORATE FUNDS FOR ANY UNLAWFUL CONTRIBUTION, GIFT,
ENTERTAINMENT OR OTHER UNLAWFUL EXPENSE RELATING TO POLITICAL ACTIVITY;
(II) MADE ANY DIRECT OR INDIRECT UNLAWFUL PAYMENT TO ANY FOREIGN OR DOMESTIC
GOVERNMENT OFFICIAL OR EMPLOYEE FROM CORPORATE FUNDS; (III) VIOLATED OR IS IN
VIOLATION OF ANY PROVISION OF THE FOREIGN CORRUPT PRACTICES ACT OF 1977; OR
(IV) MADE ANY BRIBE, REBATE, PAYOFF, INFLUENCE PAYMENT, KICKBACK OR OTHER
UNLAWFUL PAYMENT.

 


(PP)         THE COMPANY AND EACH OF ITS SUBSIDIARIES (I) ARE, AND AT ALL TIMES
PRIOR HERETO WERE, IN COMPLIANCE WITH ALL LAWS, REGULATIONS, ORDINANCES, RULES,
ORDERS, JUDGMENTS, DECREES, PERMITS OR OTHER LEGAL REQUIREMENTS OF ANY
GOVERNMENTAL AUTHORITY, INCLUDING WITHOUT LIMITATION ANY INTERNATIONAL,
NATIONAL, STATE, PROVINCIAL, REGIONAL, OR LOCAL AUTHORITY, RELATING TO THE
PROTECTION OF HUMAN HEALTH OR SAFETY, THE ENVIRONMENT, OR NATURAL RESOURCES, OR
TO HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR CONTAMINANTS
(“ENVIRONMENTAL LAWS”) APPLICABLE TO SUCH ENTITY, WHICH COMPLIANCE INCLUDES,
WITHOUT LIMITATION, OBTAINING, MAINTAINING AND COMPLYING WITH ALL PERMITS AND
AUTHORIZATIONS AND APPROVALS REQUIRED BY ENVIRONMENTAL LAWS TO CONDUCT THEIR
RESPECTIVE BUSINESSES, AND (II) HAVE NOT RECEIVED NOTICE OF ANY ACTUAL OR
ALLEGED VIOLATION OF ENVIRONMENTAL LAWS, OR OF ANY POTENTIAL LIABILITY FOR OR
OTHER OBLIGATION CONCERNING THE PRESENCE, DISPOSAL OR RELEASE OF HAZARDOUS OR
TOXIC SUBSTANCES OR WASTES, POLLUTANTS OR

 

13

--------------------------------------------------------------------------------


 


CONTAMINANTS, EXCEPT IN THE CASE OF CLAUSE (I) OR (II) WHERE SUCH
NON-COMPLIANCE, VIOLATION, LIABILITY, OR OTHER OBLIGATION WOULD NOT, IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  EXCEPT AS
DESCRIBED IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM,
(A) THERE ARE NO PROCEEDINGS THAT ARE PENDING, OR KNOWN TO BE CONTEMPLATED,
AGAINST THE COMPANY OR ANY OF ITS SUBSIDIARIES UNDER ENVIRONMENTAL LAWS IN WHICH
A GOVERNMENTAL AUTHORITY IS ALSO A PARTY, OTHER THAN SUCH PROCEEDINGS REGARDING
WHICH IT IS REASONABLY BELIEVED NO MONETARY SANCTIONS OF $100,000 OR MORE WILL
BE IMPOSED, (B) THE COMPANY AND ITS SUBSIDIARIES ARE NOT AWARE OF ANY ISSUES
REGARDING COMPLIANCE WITH ENVIRONMENTAL LAWS, OR LIABILITIES OR OTHER
OBLIGATIONS UNDER ENVIRONMENTAL LAWS OR CONCERNING HAZARDOUS OR TOXIC SUBSTANCES
OR WASTES, POLLUTANTS OR CONTAMINANTS, THAT WOULD REASONABLY BE EXPECTED TO HAVE
A MATERIAL EFFECT ON THE CAPITAL EXPENDITURES, EARNINGS OR COMPETITIVE POSITION
OF THE COMPANY AND ITS SUBSIDIARIES, AND (C) NONE OF THE COMPANY AND ITS
SUBSIDIARIES ANTICIPATES MATERIAL CAPITAL EXPENDITURES RELATING TO ENVIRONMENTAL
LAWS.

 


(QQ)         NONE OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT (INCLUDING,
WITHOUT LIMITATION, THE USE OF THE PROCEEDS FROM THE SALE OF THE SECURITIES),
WILL VIOLATE OR RESULT IN A VIOLATION ON THE PART OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OF SECTION 7 OF THE EXCHANGE ACT, OR ANY REGULATION PROMULGATED
THEREUNDER, INCLUDING, WITHOUT LIMITATION, REGULATIONS T, U AND X OF THE BOARD
OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM.

 


(RR)           THE STATEMENTS SET FORTH IN EACH OF THE PRICING DISCLOSURE
PACKAGE AND THE OFFERING MEMORANDUM UNDER THE CAPTION “DESCRIPTION OF THE
NOTES,” INSOFAR AS THEY PURPORT TO CONSTITUTE A SUMMARY OF THE TERMS OF THE
INDENTURE, THE SECURITIES AND THE SECURITY DOCUMENTS, UNDER THE CAPTION
“DESCRIPTION OF CAPITAL STOCK,” INSOFAR AS THEY PURPORT TO CONSTITUTE SUMMARIES
OF THE TERMS OF THE COMMON STOCK OF THE COMPANY, AND UNDER THE CAPTION “CERTAIN
MATERIAL U.S. FEDERAL INCOME TAX CONSEQUENCES,” INSOFAR AS THEY PURPORT TO
DESCRIBE THE CONSTITUTE SUMMARIES OF MATTERS OF UNITED STATES FEDERAL TAX LAW
AND REGULATIONS OR LEGAL CONCLUSIONS WITH RESPECT THERETO, ARE ACCURATE IN ALL
MATERIAL RESPECTS.

 


(SS)         THE COMPANY AND ITS AFFILIATES HAVE NOT TAKEN, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR THAT REASONABLY
CAN BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR MANIPULATION OF THE
PRICE OF ANY SECURITY OF THE COMPANY IN CONNECTION WITH THE OFFERING OF THE
SECURITIES.

 


(TT)           (I) THE COMPANY AND EACH OF ITS SUBSIDIARIES HAVE ESTABLISHED AND
MAINTAIN DISCLOSURE CONTROLS AND PROCEDURES (AS SUCH TERM IS DEFINED IN
RULE 13A-15 UNDER THE EXCHANGE ACT), (II) SUCH DISCLOSURE CONTROLS AND
PROCEDURES ARE DESIGNED TO ENSURE THAT THE INFORMATION REQUIRED TO BE DISCLOSED
BY THE COMPANY IN THE REPORTS THEY FILE OR SUBMIT UNDER THE EXCHANGE ACT IS
ACCUMULATED AND COMMUNICATED TO MANAGEMENT OF THE COMPANY AND ITS SUBSIDIARIES,
INCLUDING THEIR RESPECTIVE PRINCIPAL EXECUTIVE OFFICERS AND PRINCIPAL FINANCIAL
OFFICERS, AS APPROPRIATE, TO ALLOW TIMELY DECISIONS REGARDING REQUIRED
DISCLOSURE TO BE MADE; AND (III) SUCH DISCLOSURE CONTROLS AND PROCEDURES ARE
EFFECTIVE IN ALL MATERIAL RESPECTS TO PERFORM THE FUNCTIONS FOR WHICH THEY WERE
ESTABLISHED.


 


(UU)         SINCE THE DATE OF THE MOST RECENT BALANCE SHEET OF THE COMPANY AND
ITS CONSOLIDATED SUBSIDIARIES REVIEWED OR AUDITED BY DELOITTE & TOUCHE LLP AND
THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, (I) THE COMPANY
HAS NOT BEEN ADVISED OF

 

14

--------------------------------------------------------------------------------


 


(A) ANY SIGNIFICANT DEFICIENCIES OR MATERIAL WEAKNESSES IN THE DESIGN OR
OPERATION OF INTERNAL CONTROLS THAT WOULD ADVERSELY AFFECT THE ABILITY OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES TO RECORD, PROCESS, SUMMARIZE AND REPORT
FINANCIAL DATA, OR ANY MATERIAL WEAKNESSES IN INTERNAL CONTROLS OR (B) ANY
FRAUD, WHETHER OR NOT MATERIAL, THAT INVOLVES MANAGEMENT OR OTHER EMPLOYEES WHO
HAVE A SIGNIFICANT ROLE IN THE INTERNAL CONTROLS OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES, AND (II) SINCE THAT DATE, THERE HAVE BEEN NO SIGNIFICANT CHANGES
IN INTERNAL CONTROLS OR IN OTHER FACTORS THAT WOULD SIGNIFICANTLY AFFECT
INTERNAL CONTROLS, INCLUDING ANY CORRECTIVE ACTIONS WITH REGARD TO SIGNIFICANT
DEFICIENCIES AND MATERIAL WEAKNESSES.

 


(VV)         NO SUBSIDIARY OF THE COMPANY IS CURRENTLY PROHIBITED, DIRECTLY OR
INDIRECTLY, FROM PAYING ANY DIVIDENDS TO THE COMPANY, FROM MAKING ANY OTHER
DISTRIBUTION ON SUCH SUBSIDIARY’S CAPITAL STOCK, FROM REPAYING TO THE COMPANY
ANY LOANS OR ADVANCES TO SUCH SUBSIDIARY FROM THE COMPANY OR FROM TRANSFERRING
ANY OF SUCH SUBSIDIARY’S PROPERTY OR ASSETS TO THE COMPANY OR ANY OTHER
SUBSIDIARY OF THE COMPANY, EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE
PACKAGE.

 


(WW)       THERE IS AND HAS BEEN NO FAILURE ON THE PART OF THE COMPANY AND ANY
OF THE COMPANY’S DIRECTORS OR OFFICERS, IN THEIR CAPACITIES AS SUCH, TO COMPLY
WITH THE PROVISIONS OF THE SARBANES-OXLEY ACT OF 2002 AND THE RULES AND
REGULATIONS PROMULGATED IN CONNECTION THEREWITH.

 


(XX)          THE SECTION ENTITLED “MANAGEMENT’S DISCUSSION AND ANALYSIS OF
FINANCIAL CONDITION AND RESULTS OF OPERATIONS – CRITICAL ACCOUNTING POLICIES AND
ESTIMATES” IN THE COMPANY’S ANNUAL REPORT ON FORM 10-K FOR THE YEAR ENDED
DECEMBER 30, 2007 AND THE COMPANY’S QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL
QUARTER ENDED MARCH 30, 2008 CONTAINED IN THE PRICING DISCLOSURE PACKAGE
ACCURATELY AND FULLY DESCRIBES (A) THE ACCOUNTING POLICIES THAT THE COMPANY
BELIEVES ARE THE MOST IMPORTANT IN THE PORTRAYAL OF THE COMPANY’S FINANCIAL
CONDITION AND RESULTS OF OPERATIONS AND THAT REQUIRE MANAGEMENT’S MOST
DIFFICULT, SUBJECTIVE OR COMPLEX JUDGMENTS; (B) THE JUDGMENTS AND UNCERTAINTIES
AFFECTING THE APPLICATION OF CRITICAL ACCOUNTING POLICIES; AND (C) THE
LIKELIHOOD THAT MATERIALLY DIFFERENT AMOUNTS WOULD BE REPORTED UNDER DIFFERENT
CONDITIONS OR USING DIFFERENT ASSUMPTIONS AND AN EXPLANATION THEREOF.

 


(YY)         NEITHER THE COMPANY NOR ANY SUBSIDIARY IS IN VIOLATION OF OR HAS
RECEIVED NOTICE OF ANY VIOLATION WITH RESPECT TO ANY FEDERAL OR STATE LAW
RELATING TO DISCRIMINATION IN THE HIRING, PROMOTION OR PAY OF EMPLOYEES, NOR ANY
APPLICABLE FEDERAL OR STATE WAGE AND HOUR LAWS, NOR ANY STATE LAW PRECLUDING THE
DENIAL OF CREDIT DUE TO THE NEIGHBORHOOD IN WHICH A PROPERTY IS SITUATED, THE
VIOLATION OF ANY OF WHICH WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE AFFECT.

 


(ZZ)          THE OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES ARE AND HAVE
BEEN CONDUCTED AT ALL TIMES IN COMPLIANCE WITH APPLICABLE FINANCIAL
RECORDKEEPING AND REPORTING REQUIREMENTS OF THE CURRENCY AND FOREIGN
TRANSACTIONS REPORTING ACT OF 1970, AS AMENDED, THE MONEY LAUNDERING STATUTES OF
ALL JURISDICTIONS, THE RULES AND REGULATIONS THEREUNDER AND ANY RELATED OR
SIMILAR RULES, REGULATIONS OR GUIDELINES, ISSUED, ADMINISTERED OR ENFORCED BY
ANY GOVERNMENTAL AGENCY (COLLECTIVELY, THE “MONEY LAUNDERING LAWS”) AND NO
ACTION, SUIT OR PROCEEDING BY OR BEFORE ANY COURT OR GOVERNMENTAL AGENCY,
AUTHORITY OR BODY OR ANY ARBITRATOR INVOLVING THE COMPANY OR ANY OF ITS
SUBSIDIARIES WITH RESPECT TO THE MONEY LAUNDERING LAWS IS

 

15

--------------------------------------------------------------------------------


 


PENDING OR, TO THE KNOWLEDGE OF THE COMPANY, THREATENED, EXCEPT, IN EACH CASE,
AS WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

 


(AAA)       NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES NOR, TO THE
KNOWLEDGE OF THE COMPANY, ANY DIRECTOR, OFFICER, AGENT, EMPLOYEE OR AFFILIATE OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES IS CURRENTLY SUBJECT TO ANY U.S.
SANCTIONS ADMINISTERED BY THE OFFICE OF FOREIGN ASSETS CONTROL OF THE U.S.
TREASURY DEPARTMENT (“OFAC”); AND THE COMPANY WILL NOT DIRECTLY OR INDIRECTLY
USE THE PROCEEDS OF THE OFFERING, OR LEND, CONTRIBUTE OR OTHERWISE MAKE
AVAILABLE SUCH PROCEEDS TO ANY SUBSIDIARY, JOINT VENTURE PARTNER OR OTHER PERSON
OR ENTITY, FOR THE PURPOSE OF FINANCING THE ACTIVITIES OF ANY PERSON CURRENTLY
SUBJECT TO ANY U.S. SANCTIONS ADMINISTERED BY OFAC.

 

Any certificate signed by any officer of the Company and delivered to the
Representative or counsel for the Initial Purchasers in connection with the
offering of the Securities shall be deemed a representation and warranty by the
Company, as to matters covered thereby, to each Initial Purchaser.

 


3.             PURCHASE OF THE SECURITIES BY THE INITIAL PURCHASERS, AGREEMENTS
TO SELL, PURCHASE AND RESELL.  (A)  THE COMPANY HEREBY AGREES, ON THE BASIS OF
THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE INITIAL PURCHASERS
CONTAINED HEREIN AND SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH HEREIN,
TO ISSUE AND SELL TO THE INITIAL PURCHASERS AND, UPON THE BASIS OF THE
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY HEREIN CONTAINED AND
SUBJECT TO ALL THE TERMS AND CONDITIONS SET FORTH HEREIN, EACH INITIAL PURCHASER
AGREES, SEVERALLY AND NOT JOINTLY, TO PURCHASE FROM THE COMPANY, AT A PURCHASE
PRICE EQUAL TO 96% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED INTEREST, IF
ANY, FROM JUNE 17, 2008, THE TOTAL PRINCIPAL AMOUNT OF SECURITIES SET FORTH
OPPOSITE THE NAME OF SUCH INITIAL PURCHASER IN SCHEDULE I HERETO (IT BEING
UNDERSTOOD THAT SUCH AMOUNT SATISFIES THE FEE PAYABLE PURSUANT TO
SECTION 4(A) OF THE COMPANY’S ENGAGEMENT LETTER WITH LEHMAN BROTHERS INC. DATED
MARCH 27, 2008).  THE COMPANY SHALL NOT BE OBLIGATED TO DELIVER ANY OF THE
SECURITIES TO BE DELIVERED HEREUNDER EXCEPT UPON PAYMENT FOR ALL OF THE
SECURITIES TO BE PURCHASED AS PROVIDED HEREIN.

 

On the basis of the representations and warranties contained in this Agreement,
and subject to its terms and conditions, the Company agrees to sell to the
Initial Purchasers the Option Securities, and the Initial Purchasers shall have
the right to purchase, severally and not jointly, up to $5,000,000 aggregate
principal amount of Option Securities at a purchase price equal to 96% of the
principal amount thereof, plus accrued interest, if any, from June 17, 2008. The
Representative may exercise this right on behalf of the Initial Purchasers to
cover over-allotments in the sale of Firm Securities in whole or from time to
time in part by giving written notice not later than 30 days after the date of
this Agreement.  Any exercise notice shall specify the principal amount of
Option Securities to be purchased by the Initial Purchasers and the date on
which such Option Securities are to be purchased.  Each purchase date must be at
least one business day after the written notice is given and may not be earlier
than the closing date for the Firm Securities nor later than ten business days
after the date of such notice.  Option Securities may be purchased as provided
in Section 4 solely for the purpose of covering over allotments made in
connection with the offering of the Firm Securities.  On each day, if any, that
Option Securities are to be purchased (an “Option Closing Date”), each Initial
Purchaser agrees, severally and not jointly, to purchase the principal amount of
Option Securities (subject to such

 

16

--------------------------------------------------------------------------------


 

adjustments to eliminate fractional Securities as you may determine) that bears
the same proportion to the total principal amount of Option Securities to be
purchased on such Option Closing Date as the principal amount of Firm Securities
set forth in Schedule I opposite the name of such Initial Purchaser bears to the
total principal amount of Firm Securities.

 


(B)           EACH OF THE INITIAL PURCHASERS, SEVERALLY AND NOT JOINTLY HEREBY
REPRESENTS AND WARRANTS TO THE COMPANY THAT IT WILL OFFER THE SECURITIES FOR
SALE UPON THE TERMS AND CONDITIONS SET FORTH IN THIS AGREEMENT AND IN THE
PRICING DISCLOSURE PACKAGE.  EACH OF THE INITIAL PURCHASERS, SEVERALLY AND NOT
JOINTLY, HEREBY REPRESENTS AND WARRANTS TO, AND AGREES WITH, THE COMPANY, ON THE
BASIS OF THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY, THAT
SUCH INITIAL PURCHASER: (I) IS A QIB WITH SUCH KNOWLEDGE AND EXPERIENCE IN
FINANCIAL AND BUSINESS MATTERS AS ARE NECESSARY IN ORDER TO EVALUATE THE MERITS
AND RISKS OF AN INVESTMENT IN THE SECURITIES; (II) IS PURCHASING THE SECURITIES
PURSUANT TO A PRIVATE SALE EXEMPT FROM REGISTRATION UNDER THE SECURITIES ACT;
(III) IN CONNECTION WITH THE EXEMPT RESALES, WILL SOLICIT OFFERS TO BUY THE
SECURITIES ONLY FROM, AND WILL OFFER TO SELL THE SECURITIES ONLY TO, THE
ELIGIBLE PURCHASERS IN ACCORDANCE WITH THIS AGREEMENT AND ON THE TERMS
CONTEMPLATED BY THE PRICING DISCLOSURE PACKAGE; AND (IV) WILL NOT OFFER OR SELL
THE SECURITIES, NOR HAS IT OFFERED OR SOLD THE SECURITIES BY, OR OTHERWISE
ENGAGED IN, ANY FORM OF GENERAL SOLICITATION OR GENERAL ADVERTISING (WITHIN THE
MEANING OF REGULATION D, INCLUDING, BUT NOT LIMITED TO, ADVERTISEMENTS,
ARTICLES, NOTICES OR OTHER COMMUNICATIONS PUBLISHED IN ANY NEWSPAPER, MAGAZINE,
OR SIMILAR MEDIUM OR BROADCAST OVER TELEVISION OR RADIO, OR ANY SEMINAR OR
MEETING WHOSE ATTENDEES HAVE BEEN INVITED BY ANY GENERAL SOLICITATION OR GENERAL
ADVERTISING).

 

Each of the Initial Purchasers understands that the Company and, for purposes of
the opinions to be delivered to the Initial Purchasers pursuant to Sections
7(c) and 7(d) hereof, counsel to the Company and counsel to the Initial
Purchasers, will rely upon the accuracy and truth of the foregoing
representations, warranties and agreements, and the Initial Purchasers hereby
consent to such reliance.

 


4.             DELIVERY OF THE SECURITIES AND PAYMENT THEREFOR.  DELIVERY TO THE
INITIAL PURCHASERS OF AND PAYMENT FOR THE FIRM SECURITIES SHALL BE MADE AT THE
OFFICE OF GIBSON, DUNN & CRUTCHER, 200 PARK AVENUE, NEW YORK, NEW YORK, AT
9:00 A.M., NEW YORK CITY TIME, ON JUNE 17, 2008 (THE “FIRM CLOSING DATE”).  THE
PLACE OF CLOSING FOR THE SECURITIES AND THE FIRM CLOSING DATE MAY BE VARIED BY
AGREEMENT BETWEEN THE INITIAL PURCHASERS AND THE COMPANY.

 

Payment for any Option Securities shall be made to the Company against delivery
of such Option Securities for the respective accounts of the several Initial
Purchasers at 9:00 A.M., New York City time, on the date specified in the
corresponding notice described in Section 3(a) or at such other time on the same
or on such other date, as may be varied by agreement between the Initial
Purchasers and the Company.  The date for delivery of and payment for the Option
Securities is herein referred to as an “Option Closing Date,” which may be the
Firm Closing Date (the Firm Closing Date and each Option Closing Date, if any,
being referred to as a “Closing Date”).

 

The Securities will be delivered to the Initial Purchasers, or the Trustee as
custodian for The Depository Trust Company (“DTC”), against payment by or on
behalf of the Initial Purchasers of the purchase price therefor by wire transfer
in immediately available funds, by

 

17

--------------------------------------------------------------------------------


 

causing DTC to credit the applicable Securities to the account of the Initial
Purchasers at DTC.  The Securities will be evidenced by one or more global
securities in definitive form (the “Global Securities”) or by additional
definitive securities, and will be registered, in the case of the Global
Securities, in the name of Cede & Co. as nominee of DTC, and in the other cases,
in such names and in such denominations as the Initial Purchasers shall request
prior to 9:30 A.M., New York City time, on the second business day preceding the
Firm Closing Date or the Option Closing Date, as the case may be.  The
Securities to be delivered to the Initial Purchasers shall be made available to
the Initial Purchasers in New York City for inspection and packaging not later
than 9:30 A.M., New York City time, on the business day next preceding the Firm
Closing Date or the Option Closing Date, as the case may be.

 


5.             AGREEMENTS OF THE COMPANY.  THE COMPANY AGREES WITH EACH OF THE
INITIAL PURCHASERS AS FOLLOWS:

 


(A)           THE COMPANY WILL FURNISH TO THE INITIAL PURCHASERS, WITHOUT
CHARGE, WITHIN ONE BUSINESS DAY OF THE DATE OF THE OFFERING MEMORANDUM, SUCH
NUMBER OF COPIES OF THE OFFERING MEMORANDUM AS MAY THEN BE AMENDED OR
SUPPLEMENTED AS THEY MAY REASONABLY REQUEST.

 


(B)           THE COMPANY WILL NOT MAKE ANY AMENDMENT OR SUPPLEMENT TO THE
PRICING DISCLOSURE PACKAGE OR TO THE OFFERING MEMORANDUM OF WHICH THE INITIAL
PURCHASERS SHALL NOT PREVIOUSLY HAVE BEEN ADVISED OR TO WHICH THEY SHALL
REASONABLY OBJECT AFTER BEING SO ADVISED.

 


(C)           THE COMPANY CONSENTS TO THE USE OF THE PRICING DISCLOSURE PACKAGE
AND THE OFFERING MEMORANDUM IN ACCORDANCE WITH THE SECURITIES OR BLUE SKY LAWS
OF THE JURISDICTIONS IN WHICH THE SECURITIES ARE OFFERED BY THE INITIAL
PURCHASERS AND BY ALL DEALERS TO WHOM SECURITIES MAY BE SOLD, IN CONNECTION WITH
THE OFFERING AND SALE OF THE SECURITIES.

 


(D)           IF, AT ANY TIME PRIOR TO COMPLETION OF THE DISTRIBUTION OF THE
SECURITIES BY THE INITIAL PURCHASERS TO ELIGIBLE PURCHASERS, ANY EVENT OCCURS OR
INFORMATION BECOMES KNOWN THAT, IN THE JUDGMENT OF THE COMPANY OR IN THE OPINION
OF COUNSEL FOR THE INITIAL PURCHASERS, SHOULD BE SET FORTH IN THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM SO THAT THE PRICING DISCLOSURE
PACKAGE OR THE OFFERING MEMORANDUM, AS THEN AMENDED OR SUPPLEMENTED, DOES NOT
INCLUDE ANY UNTRUE STATEMENT OF MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT
NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR IF IT IS NECESSARY
TO SUPPLEMENT OR AMEND THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM
IN ORDER TO COMPLY WITH ANY LAW, THE COMPANY WILL PROMPTLY PREPARE AN
APPROPRIATE SUPPLEMENT OR AMENDMENT THERETO, AND WILL PROMPTLY FURNISH TO THE
INITIAL PURCHASERS AND DEALERS A REASONABLE NUMBER OF COPIES THEREOF.

 


(E)           THE COMPANY WILL NOT MAKE ANY OFFER TO SELL OR SOLICITATION OF AN
OFFER TO BUY THE SECURITIES THAT WOULD CONSTITUTE A FREE WRITING OFFERING
DOCUMENT WITHOUT THE PRIOR CONSENT OF THE REPRESENTATIVE, WHICH CONSENT SHALL
NOT BE UNREASONABLY WITHHELD OR DELAYED; IF AT ANY TIME FOLLOWING ISSUANCE OF A
FREE WRITING OFFERING DOCUMENT ANY EVENT OCCURRED OR OCCURS AS A RESULT OF WHICH
SUCH FREE WRITING OFFERING DOCUMENT CONFLICTS WITH THE INFORMATION IN THE
PRELIMINARY OFFERING

 

18

--------------------------------------------------------------------------------


 


MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR, WHEN
TAKEN TOGETHER WITH THE INFORMATION IN THE PRELIMINARY OFFERING MEMORANDUM, THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, INCLUDES AN UNTRUE
STATEMENT OF A MATERIAL FACT OR OMITS TO STATE ANY MATERIAL FACT NECESSARY IN
ORDER TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES THEN
PREVAILING, NOT MISLEADING, AS PROMPTLY AS PRACTICABLE AFTER BECOMING AWARE
THEREOF, THE COMPANY WILL GIVE NOTICE THEREOF TO THE INITIAL PURCHASERS THROUGH
THE REPRESENTATIVE AND, IF REQUESTED BY THE REPRESENTATIVE, WILL PREPARE AND
FURNISH WITHOUT CHARGE TO EACH INITIAL PURCHASER A FREE WRITING OFFERING
DOCUMENT OR OTHER DOCUMENT WHICH WILL CORRECT SUCH CONFLICT, STATEMENT OR
OMISSION.

 


(F)            PROMPTLY FROM TIME TO TIME TO TAKE SUCH ACTION AS THE INITIAL
PURCHASERS MAY REASONABLY REQUEST TO QUALIFY THE SECURITIES FOR OFFERING AND
SALE UNDER THE SECURITIES OR BLUE SKY LAWS OF SUCH JURISDICTIONS AS THE INITIAL
PURCHASERS MAY REQUEST AND TO COMPLY WITH SUCH LAWS SO AS TO PERMIT THE
CONTINUANCE OF SALES AND DEALINGS THEREIN IN SUCH JURISDICTIONS FOR AS LONG AS
MAY BE NECESSARY TO COMPLETE THE DISTRIBUTION OF THE SECURITIES; PROVIDED THAT
IN CONNECTION THEREWITH THE COMPANY SHALL NOT BE REQUIRED TO (I) QUALIFY AS A
FOREIGN CORPORATION IN ANY JURISDICTION IN WHICH IT WOULD NOT OTHERWISE BE
REQUIRED TO SO QUALIFY, (II) FILE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY
SUCH JURISDICTION OR (III) SUBJECT ITSELF TO TAXATION IN ANY JURISDICTION IN
WHICH IT WOULD NOT OTHERWISE BE SUBJECT.

 


(G)           FOR A PERIOD COMMENCING ON THE DATE HEREOF AND ENDING ON THE 90TH
DAY AFTER THE DATE OF THE OFFERING MEMORANDUM (THE “LOCK UP PERIOD”), THE
COMPANY AGREES NOT TO, DIRECTLY OR INDIRECTLY, (1) OFFER FOR SALE, SELL, PLEDGE
OR OTHERWISE DISPOSE OF (OR ENTER INTO ANY TRANSACTION OR DEVICE THAT IS
DESIGNED TO, OR WOULD BE EXPECTED TO, RESULT IN THE DISPOSITION BY ANY PERSON AT
ANY TIME IN THE FUTURE OF) ANY COMMON STOCK, SECURITIES OF THE COMPANY THAT ARE
SUBSTANTIALLY SIMILAR TO THE SECURITIES OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR OR THAT REPRESENT THE RIGHT TO RECEIVE COMMON STOCK, OR SELL OR
GRANT OPTIONS, RIGHTS OR WARRANTS WITH RESPECT TO THE COMMON STOCK OF THE
COMPANY OR SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR COMMON STOCK (OTHER
THAN THE SECURITIES), (2) ENTER INTO ANY SWAP OR OTHER DERIVATIVES TRANSACTION
THAT TRANSFERS TO ANOTHER, IN WHOLE OR IN PART, ANY OF THE ECONOMIC BENEFITS OR
RISKS OF OWNERSHIP OF COMMON STOCK, WHETHER ANY SUCH TRANSACTION DESCRIBED IN
CLAUSE (1) OR (2) ABOVE IS TO BE SETTLED BY DELIVERY OF COMMON STOCK OR OTHER
SECURITIES, IN CASH OR OTHERWISE, (3) FILE OR CAUSE TO BE FILED A REGISTRATION
STATEMENT, INCLUDING ANY AMENDMENTS, WITH RESPECT TO THE REGISTRATION OF COMMON
STOCK OR SECURITIES CONVERTIBLE, EXERCISABLE OR EXCHANGEABLE INTO SHARES OF
COMMON STOCK OR (3) PUBLICLY ANNOUNCE AN OFFERING OF ANY SHARES OF COMMON STOCK
OR SECURITIES CONVERTIBLE OR EXCHANGEABLE INTO SHARES OF COMMON STOCK, IN EACH
CASE WITHOUT THE PRIOR WRITTEN CONSENT OF LEHMAN BROTHERS INC., ON BEHALF OF THE
INITIAL PURCHASERS; AND TO CAUSE EACH OFFICER AND DIRECTOR OF THE COMPANY SET
FORTH ON SCHEDULE IV HERETO TO FURNISH TO THE INITIAL PURCHASERS, PRIOR TO THE
INITIAL DELIVERY DATE, A LETTER OR LETTERS, SUBSTANTIALLY IN THE FORM OF
EXHIBIT A (THE “LOCK UP LETTERS”); PROVIDED THAT, NOTHING CONTAINED ABOVE SHALL
PREVENT THE COMPANY FROM ISSUING (I) SECURITIES REQUIRED TO BE ISSUED PURSUANT
TO CONTRACTUAL OBLIGATIONS OF THE COMPANY IN EFFECT AS OF THE DATE OF THIS
AGREEMENT (OR THE FILING OF ANY AMENDMENT TO THE REGISTRATION STATEMENT FOR THE
COMMON STOCK UNDERLYING THE WARRANTS HELD BY PWER BRIDGE LLC); (II) SECURITIES
ISSUED UNDER THE COMPANY’S RIGHTS PLAN AS IN EFFECT AS OF THE DATE OF THIS
AGREEMENT; AND (III) EQUITY SECURITIES ISSUED PURSUANT TO EMPLOYEE BENEFIT OR
PURCHASE PLANS IN EFFECT AS OF THE DATE OF THIS AGREEMENT.


 


NOTWITHSTANDING THE FOREGOING, IF (1) DURING THE LAST 17 DAYS OF THE LOCK-UP
PERIOD, THE COMPANY ISSUES AN EARNINGS RELEASE OR MATERIAL NEWS OR A MATERIAL
EVENT RELATING TO

 

19

--------------------------------------------------------------------------------


 


THE COMPANY OCCURS OR (2) PRIOR TO THE EXPIRATION OF THE LOCK-UP PERIOD, THE
COMPANY ANNOUNCES THAT IT WILL RELEASE EARNINGS RESULTS DURING THE 16-DAY PERIOD
BEGINNING ON THE LAST DAY OF THE LOCK-UP PERIOD, THEN THE RESTRICTIONS IMPOSED
BY THE PRECEDING PARAGRAPH SHALL CONTINUE TO APPLY UNTIL THE EXPIRATION OF THE
18-DAY PERIOD BEGINNING ON THE ISSUANCE OF THE EARNINGS RELEASE OR THE
ANNOUNCEMENT OF THE MATERIAL NEWS OR THE OCCURRENCE OF THE MATERIAL EVENT,
UNLESS LEHMAN BROTHERS INC. WAIVES SUCH EXTENSION IN WRITING.

 


(H)           THE COMPANY WILL FURNISH TO THE HOLDERS OF THE SECURITIES AS SOON
AS PRACTICABLE AFTER THE END OF EACH FISCAL YEAR AN ANNUAL REPORT (INCLUDING A
BALANCE SHEET AND STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF
THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES CERTIFIED BY INDEPENDENT PUBLIC
ACCOUNTANTS) AND, AS SOON AS PRACTICABLE AFTER THE END OF EACH OF THE FIRST
THREE QUARTERS OF EACH FISCAL YEAR (BEGINNING WITH THE FISCAL QUARTER ENDING
AFTER THE DATE OF THE OFFERING MEMORANDUM), WILL MAKE AVAILABLE TO ITS
SECURITYHOLDERS CONSOLIDATED SUMMARY FINANCIAL INFORMATION OF THE COMPANY AND
ITS SUBSIDIARIES FOR SUCH QUARTER IN REASONABLE DETAIL; PROVIDED THAT SO LONG AS
THE COMPANY FILES PERIODIC REPORTS PURSUANT TO SECTION 13 OR 15(D) OF THE
EXCHANGE ACT FOR THE FOREGOING PERIODS, THE COMPANY SHALL BE DEEMED TO COMPLY
WITH THIS SECTION 5(H).

 


(I)            SO LONG AS ANY OF THE SECURITIES ARE OUTSTANDING, THE COMPANY
WILL FURNISH TO THE INITIAL PURCHASERS (I) AS SOON AS AVAILABLE, A COPY OF EACH
REPORT OF THE COMPANY MAILED TO STOCKHOLDERS GENERALLY OR FILED WITH ANY STOCK
EXCHANGE OR REGULATORY BODY AND (II) FROM TIME TO TIME SUCH OTHER INFORMATION
CONCERNING THE COMPANY AS THE INITIAL PURCHASERS MAY REASONABLY REQUEST,
PROVIDED THAT SUCH REPORTS AND OTHER INFORMATION NEED NOT BE FURNISHED TO THE
INITIAL PURCHASERS IF SUCH REPORT OR OTHER INFORMATION IS FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION ON EDGAR.

 


(J)            THE COMPANY WILL APPLY THE NET PROCEEDS FROM THE SALE OF THE
SECURITIES TO BE SOLD BY IT HEREUNDER SUBSTANTIALLY IN ACCORDANCE WITH THE
DESCRIPTION SET FORTH IN THE PRICING DISCLOSURE PACKAGE AND THE OFFERING
MEMORANDUM UNDER THE CAPTION “USE OF PROCEEDS.”

 


(K)           THE COMPANY AND ITS AFFILIATES WILL NOT TAKE, DIRECTLY OR
INDIRECTLY, ANY ACTION DESIGNED TO OR THAT HAS CONSTITUTED OR THAT REASONABLY
WOULD BE EXPECTED TO CAUSE OR RESULT IN THE STABILIZATION OR MANIPULATION OF THE
PRICE OF ANY SECURITY OF THE COMPANY IN CONNECTION WITH THE OFFERING OF THE
SECURITIES.

 


(L)            THE COMPANY WILL USE ITS REASONABLE COMMERCIAL EFFORTS TO PERMIT
THE SECURITIES TO BE DESIGNATED AS PRIVATE OFFERINGS, RESALES AND TRADING
THROUGH AUTOMATED LINKAGES (PORTAL) MARKETSM (THE “PORTAL MARKETSM”) SECURITIES
IN ACCORDANCE WITH THE RULES AND REGULATIONS ADOPTED BY THE NATIONAL ASSOCIATION
OF SECURITIES DEALERS, INC. RELATING TO TRADING IN THE PORTAL MARKETSM AND TO
PERMIT THE SECURITIES TO BE ELIGIBLE FOR CLEARANCE AND SETTLEMENT THROUGH DTC.

 


(M)          THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS AFFILIATES (AS
DEFINED IN RULE 144 UNDER THE SECURITIES ACT) TO, RESELL ANY OF THE SECURITIES
THAT HAVE BEEN ACQUIRED BY ANY OF THEM, EXCEPT FOR SECURITIES PURCHASED BY THE
COMPANY OR ANY OF ITS AFFILIATES AND RESOLD IN A TRANSACTION REGISTERED UNDER
THE SECURITIES ACT.

 

20

--------------------------------------------------------------------------------


 


(N)                           THE COMPANY AGREES NOT TO SELL, OFFER FOR SALE OR
SOLICIT OFFERS TO BUY OR OTHERWISE NEGOTIATE IN RESPECT OF ANY SECURITY (AS
DEFINED IN THE SECURITIES ACT) THAT WOULD BE INTEGRATED WITH THE SALE OF THE
SECURITIES IN A MANNER THAT WOULD REQUIRE THE REGISTRATION UNDER THE SECURITIES
ACT OF THE SALE TO THE INITIAL PURCHASERS OR THE ELIGIBLE PURCHASERS OF THE
SECURITIES.


 


(O)                           THE COMPANY AGREES TO COMPLY IN ALL MATERIAL
RESPECTS WITH THE AGREEMENTS SET FORTH IN THE REPRESENTATION LETTERS OF THE
COMPANY TO DTC RELATING TO THE APPROVAL OF THE SECURITIES BY DTC FOR “BOOK
ENTRY” TRANSFER.


 


(P)                           THE COMPANY WILL DO AND PERFORM ALL THINGS
REQUIRED OR NECESSARY TO BE DONE AND PERFORMED UNDER THIS AGREEMENT BY IT PRIOR
TO THE CLOSING DATE, AND TO SATISFY ALL CONDITIONS PRECEDENT TO THE INITIAL
PURCHASERS’ OBLIGATIONS HEREUNDER TO PURCHASE THE SECURITIES.


 


(Q)                           THE COMPANY (I) SHALL COMPLETE ON OR PRIOR TO THE
CLOSING DATE ALL FILINGS AND OTHER SIMILAR ACTIONS REQUIRED IN CONNECTION WITH
THE PERFECTION (TO THE EXTENT SUCH CONCEPT IS APPLICABLE IN THE RELEVANT
JURISDICTIONS) OF THE SECURITY INTERESTS AS AND TO THE EXTENT REQUIRED TO BE
MADE BY THE COMPANY OR ITS SUBSIDIARIES UNDER THE SECURITY DOCUMENTS (EXCEPT TO
THE EXTENT UNDER APPLICABLE FOREIGN LAW SUCH FILINGS CANNOT BE MADE UNTIL AFTER
THE CLOSING DATE, IN WHICH CASE SUCH FILINGS SHALL BE MADE AS PROMPTLY AS
PRACTICABLE THEREAFTER) AND (II) SHALL TAKE ALL ACTIONS NECESSARY TO MAINTAIN
SUCH SECURITY INTERESTS AND TO CREATE AND PERFECT (TO THE EXTENT SUCH CONCEPT IS
APPLICABLE IN THE RELEVANT JURISDICTIONS) SECURITY INTERESTS IN ANY COLLATERAL
ACQUIRED AFTER THE CLOSING DATE, IN EACH CASE AS AND TO THE EXTENT REQUIRED BY
THE SECURITY DOCUMENTS.


 


(R)                              THE COMPANY SHALL PROVIDE EACH STOCKHOLDER
ENTITLED TO VOTE AT EITHER (X) THE NEXT ANNUAL MEETING OF STOCKHOLDERS OF THE
COMPANY OR (Y) A SPECIAL MEETING OF STOCKHOLDER OF THE COMPANY (THE “STOCKHOLDER
MEETING”), WHICH SHALL BE PROMPTLY CALLED AND HELD NOT LATER THAN SEPTEMBER 15,
2008 (THE “STOCKHOLDER MEETING DEADLINE”), A PROXY STATEMENT SOLICITING EACH
SUCH STOCKHOLDER’S AFFIRMATIVE VOTE AT THE STOCKHOLDER MEETING FOR APPROVAL OF
RESOLUTIONS (“STOCKHOLDER RESOLUTIONS”) PROVIDING FOR THE COMPANY’S ISSUANCE OF
ALL OF THE SECURITIES AS CONTEMPLATED IN THE INDENTURE AND IN ACCORDANCE WITH
AND THE RULES AND REGULATIONS OF THE NASDAQ STOCK MARKET (SUCH AFFIRMATIVE
APPROVAL BEING REFERRED TO HEREIN AS THE “STOCKHOLDER APPROVAL”), AND THE
COMPANY SHALL USE ITS REASONABLE BEST EFFORTS TO SOLICIT ITS STOCKHOLDERS’
APPROVAL OF SUCH RESOLUTIONS AND TO CAUSE THE BOARD OF DIRECTORS OF THE COMPANY
TO RECOMMEND TO THE STOCKHOLDERS THAT THEY APPROVE SUCH RESOLUTIONS. THE COMPANY
SHALL BE OBLIGATED TO SEEK TO OBTAIN THE STOCKHOLDER APPROVAL BY THE STOCKHOLDER
MEETING DEADLINE. IF, DESPITE THE COMPANY’S REASONABLE BEST EFFORTS THE
STOCKHOLDER APPROVAL IS NOT OBTAINED ON OR PRIOR TO THE STOCKHOLDER MEETING
DEADLINE, THE COMPANY SHALL COMPLY WITH THE TERMS OF THE INDENTURE RELATING
THERETO UNTIL SUCH STOCKHOLDER APPROVAL IS OBTAINED.


 


6.                               EXPENSES.  WHETHER OR NOT THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT ARE CONSUMMATED OR THIS AGREEMENT BECOMES
EFFECTIVE OR IS TERMINATED, THE COMPANY AGREES, TO PAY ALL COSTS, EXPENSES, FEES
AND TAXES INCIDENT TO AND IN CONNECTION WITH: (I) THE PREPARATION, PRINTING,
FILING AND DISTRIBUTION OF THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM (INCLUDING, WITHOUT LIMITATION,
FINANCIAL STATEMENTS AND EXHIBITS) AND ALL AMENDMENTS AND SUPPLEMENTS THERETO
(INCLUDING THE FEES, DISBURSEMENTS AND EXPENSES OF THE COMPANY’S ACCOUNTANTS AND
COUNSEL AND THE REASONABLE FEES, DISBURSEMENTS AND EXPENSES OF THE INITIAL
PURCHASERS’ COUNSEL INCURRED IN CONNECTION THEREWITH); (II) THE PREPARATION,

 

21

--------------------------------------------------------------------------------


 


PRINTING (INCLUDING, WITHOUT LIMITATION, WORD PROCESSING AND DUPLICATION COSTS)
AND DELIVERY OF THIS AGREEMENT, THE INDENTURE, THE SECURITY DOCUMENTS, ALL BLUE
SKY MEMORANDA AND ALL OTHER AGREEMENTS, MEMORANDA, CORRESPONDENCE AND OTHER
DOCUMENTS PRINTED AND DELIVERED IN CONNECTION THEREWITH AND WITH THE EXEMPT
RESALES; (III) THE AUTHORIZATION, ISSUANCE, SALE AND DELIVERY BY THE COMPANY OF
THE SECURITIES AND ANY TAXES PAYABLE IN CONNECTION THEREWITH; (IV) THE
QUALIFICATION OF THE SECURITIES FOR OFFER AND SALE UNDER THE SECURITIES OR BLUE
SKY LAWS OF THE SEVERAL STATES (INCLUDING, WITHOUT LIMITATION, THE REASONABLE
FEES AND DISBURSEMENTS OF THE INITIAL PURCHASERS’ COUNSEL RELATING TO SUCH
REGISTRATION OR QUALIFICATION, NOT TO EXCEED $15,000); (V) THE FURNISHING OF
SUCH COPIES OF THE PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND
ALL AMENDMENTS AND SUPPLEMENTS THERETO, AS MAY BE REASONABLY REQUESTED FOR USE
IN CONNECTION WITH THE EXEMPT RESALES; (VI) THE PREPARATION OF CERTIFICATES FOR
THE SECURITIES (INCLUDING, WITHOUT LIMITATION, PRINTING AND ENGRAVING THEREOF);
(VII) THE APPLICATION FOR QUOTATION OF THE SECURITIES IN THE PORTAL
MARKETSM (INCLUDING ALL DISBURSEMENTS AND LISTING FEES); (VIII) THE APPROVAL OF
THE SECURITIES BY DTC FOR “BOOK-ENTRY” TRANSFER (INCLUDING FEES AND EXPENSES OF
COUNSEL); (IX) THE RATING OF THE SECURITIES, IF ANY; (X) THE OBLIGATIONS OF THE
TRUSTEE, ANY AGENT OF THE TRUSTEE AND THE COUNSEL FOR THE TRUSTEE IN CONNECTION
WITH THE INDENTURE AND THE SECURITIES; (XI) THE PERFORMANCE BY THE COMPANY OF
THEIR OTHER OBLIGATIONS UNDER THIS AGREEMENT; (XII) ALL REASONABLE TRAVEL
EXPENSES OF EACH INITIAL PURCHASER AND ALL SUCH TRAVEL EXPENSES OF THE COMPANY’S
OFFICERS AND EMPLOYEES AND (XIII) ANY OTHER REASONABLE EXPENSES OF EACH INITIAL
PURCHASER AND ANY EXPENSES OF THE COMPANY IN CONNECTION WITH ATTENDING OR
HOSTING MEETINGS WITH PROSPECTIVE PURCHASERS OF THE SECURITIES, AND EXPENSES
ASSOCIATED WITH ANY ELECTRONIC ROAD SHOW.


 


7.                               CONDITIONS TO INITIAL PURCHASERS’ OBLIGATIONS. 
THE RESPECTIVE OBLIGATIONS OF THE INITIAL PURCHASERS HEREUNDER ARE SUBJECT TO
THE ACCURACY, WHEN MADE AND ON AND AS OF THE CLOSING DATE, OF THE
REPRESENTATIONS AND WARRANTIES OF THE COMPANY CONTAINED HEREIN, TO THE
PERFORMANCE BY THE COMPANY OF ITS OBLIGATIONS HEREUNDER, AND TO EACH OF THE
FOLLOWING ADDITIONAL TERMS AND CONDITIONS:


 


(A)                            THE INITIAL PURCHASERS SHALL NOT HAVE DISCOVERED
AND DISCLOSED TO THE COMPANY ON OR PRIOR TO THE CLOSING DATE THAT THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR ANY AMENDMENT OR SUPPLEMENT
THERETO, CONTAINS AN UNTRUE STATEMENT OF A FACT WHICH, IN THE OPINION OF GIBSON,
DUNN & CRUTCHER LLP, COUNSEL TO THE INITIAL PURCHASERS, IS MATERIAL OR OMITS TO
STATE A FACT WHICH, IN THE OPINION OF SUCH COUNSEL, IS MATERIAL AND IS NECESSARY
TO MAKE THE STATEMENTS THEREIN NOT MISLEADING.


 


(B)                           ALL CORPORATE PROCEEDINGS AND OTHER LEGAL MATTERS
INCIDENT TO THE AUTHORIZATION, FORM AND VALIDITY OF THIS AGREEMENT, THE
SECURITIES, THE CONVERSION SHARES, THE INDENTURE, THE SECURITY DOCUMENTS, THE
PRICING DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, AND ALL OTHER LEGAL
MATTERS RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE REASONABLY SATISFACTORY IN ALL MATERIAL RESPECTS TO COUNSEL FOR THE
INITIAL PURCHASERS, AND THE COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL ALL
DOCUMENTS AND INFORMATION THAT THEY MAY REASONABLY REQUEST TO ENABLE THEM TO
PASS UPON SUCH MATTERS.


 


(C)                            O’MELVENY & MYERS LLP SHALL HAVE FURNISHED TO THE
INITIAL PURCHASERS ITS WRITTEN OPINION, AS COUNSEL TO THE COMPANY, ADDRESSED TO
THE INITIAL PURCHASERS AND DATED THE CLOSING DATE, SUBSTANTIALLY IN THE FORM OF
EXHIBIT B HERETO OR OTHERWISE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE INITIAL PURCHASERS, AND O’MELVENY & MYERS LLP, THE COMPANY’S

 

22

--------------------------------------------------------------------------------


 


LOCAL ITALIAN, CAYMAN ISLANDS, AND CHINESE COUNSEL SHALL HAVE DELIVERED THE
RESPECTIVE OPINIONS REQUIRED TO BE DELIVERED UNDER THE APPLICABLE SECURITY
DOCUMENT AS TO THE CORPORATE EXISTENCE AND GOOD STANDING OF THE COMPANY’S
SUBSIDIARY OR SUBSIDIARIES IN SUCH JURISDICTION, THE VALIDITY AND PERFECTION (TO
THE EXTENT SUCH CONCEPT IS APPLICABLE UNDER THE RELEVANT LAWS) OF THE SECURITY
INTEREST CREATED THEREUNDER, THE EFFECTIVENESS OF THE AGREEMENTS, DOCUMENTS AND
INSTRUMENTS DESCRIBED IN SECTION 7(O), AND SUCH OTHER MATTERS AS THE INITIAL
PURCHASERS SHALL REASONABLY REQUEST, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS.


 


(D)                           THE INITIAL PURCHASERS SHALL HAVE RECEIVED FROM
GIBSON, DUNN & CRUTCHER LLP, COUNSEL FOR THE INITIAL PURCHASERS, SUCH OPINION OR
OPINIONS, DATED THE CLOSING DATE, WITH RESPECT TO THE ISSUANCE AND SALE OF THE
SECURITIES, THE PRICING DISCLOSURE PACKAGE, THE OFFERING MEMORANDUM AND OTHER
RELATED MATTERS AS THE INITIAL PURCHASERS MAY REASONABLY REQUIRE, AND THE
COMPANY SHALL HAVE FURNISHED TO SUCH COUNSEL SUCH DOCUMENTS AND INFORMATION AS
THEY REASONABLY REQUEST FOR THE PURPOSE OF ENABLING THEM TO PASS UPON SUCH
MATTERS.


 


(E)                            AT THE TIME OF EXECUTION OF THIS AGREEMENT, THE
INITIAL PURCHASERS SHALL HAVE RECEIVED FROM DELOITTE & TOUCHE LLP A LETTER, IN
FORM AND SUBSTANCE SATISFACTORY TO THE INITIAL PURCHASERS, ADDRESSED TO THE
INITIAL PURCHASERS AND DATED THE DATE HEREOF (I) CONFIRMING THAT THEY ARE
INDEPENDENT PUBLIC ACCOUNTANTS WITHIN THE MEANING OF THE SECURITIES ACT AND ARE
IN COMPLIANCE WITH THE APPLICABLE REQUIREMENTS RELATING TO THE QUALIFICATION OF
ACCOUNTANTS UNDER RULE 2-01 OF REGULATION S-X OF THE COMMISSION AND
(II) STATING, AS OF THE DATE HEREOF (OR, WITH RESPECT TO MATTERS INVOLVING
CHANGES OR DEVELOPMENTS SINCE THE RESPECTIVE DATES AS OF WHICH SPECIFIED
FINANCIAL INFORMATION IS GIVEN IN THE PRICING DISCLOSURE PACKAGE, AS OF A DATE
NOT MORE THAN THREE DAYS PRIOR TO THE DATE HEREOF), THE CONCLUSIONS AND FINDINGS
OF SUCH FIRM WITH RESPECT TO THE FINANCIAL INFORMATION AND (III) COVERING SUCH
OTHER MATTERS AS ARE ORDINARILY COVERED BY ACCOUNTANTS’ “COMFORT LETTERS” TO
UNDERWRITERS IN CONNECTION WITH REGISTERED PUBLIC OFFERINGS.


 


(F)                              WITH RESPECT TO THE LETTER OF DELOITTE & TOUCHE
LLP REFERRED TO IN THE PRECEDING PARAGRAPH AND DELIVERED TO THE INITIAL
PURCHASERS CONCURRENTLY WITH THE EXECUTION OF THIS AGREEMENT (THE “INITIAL
LETTER”), THE COMPANY SHALL HAVE FURNISHED TO THE INITIAL PURCHASERS A LETTER
(THE “BRING-DOWN LETTER”) OF SUCH ACCOUNTANTS, ADDRESSED TO THE INITIAL
PURCHASERS AND DATED THE CLOSING DATE (I) CONFIRMING THAT THEY ARE INDEPENDENT
PUBLIC ACCOUNTANTS WITHIN THE MEANING OF THE SECURITIES ACT AND ARE IN
COMPLIANCE WITH THE APPLICABLE REQUIREMENTS RELATING TO THE QUALIFICATION OF
ACCOUNTANTS UNDER RULE 2-01 OF REGULATION S-X OF THE COMMISSION, (II) STATING,
AS OF THE CLOSING DATE (OR, WITH RESPECT TO MATTERS INVOLVING CHANGES OR
DEVELOPMENTS SINCE THE RESPECTIVE DATES AS OF WHICH SPECIFIED FINANCIAL
INFORMATION IS GIVEN IN EACH OF THE PRICING DISCLOSURE PACKAGE OR THE OFFERING
MEMORANDUM, AS OF A DATE NOT MORE THAN THREE DAYS PRIOR TO THE DATE OF THE
CLOSING DATE), THE CONCLUSIONS AND FINDINGS OF SUCH FIRM WITH RESPECT TO THE
FINANCIAL INFORMATION AND OTHER MATTERS COVERED BY THE INITIAL LETTER AND
(III) CONFIRMING IN ALL MATERIAL RESPECTS THE CONCLUSIONS AND FINDINGS SET FORTH
IN THE INITIAL LETTER.


 


(G)                           EXCEPT AS DESCRIBED IN THE PRICING DISCLOSURE
PACKAGE, (I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES SHALL HAVE
SUSTAINED, SINCE THE DATE OF THE LATEST AUDITED FINANCIAL STATEMENTS INCLUDED IN
THE PRICING DISCLOSURE PACKAGE, ANY LOSS OR INTERFERENCE WITH ITS BUSINESS FROM
FIRE, EXPLOSION, FLOOD OR OTHER CALAMITY, WHETHER OR NOT COVERED BY INSURANCE,
OR FROM ANY LABOR DISPUTE OR COURT OR GOVERNMENTAL ACTION, ORDER OR DECREE OR
(II) SINCE SUCH DATE, THERE SHALL NOT HAVE BEEN ANY CHANGE IN THE CAPITAL STOCK
OR LONG-TERM DEBT OF THE COMPANY OR

 

23

--------------------------------------------------------------------------------


 


ANY OF ITS SUBSIDIARIES OR ANY CHANGE, OR ANY DEVELOPMENT INVOLVING A
PROSPECTIVE CHANGE, IN OR AFFECTING THE CONDITION (FINANCIAL OR OTHERWISE),
RESULTS OF OPERATIONS, STOCKHOLDERS’ EQUITY, PROPERTIES, MANAGEMENT, BUSINESS OR
PROSPECTS OF THE COMPANY AND ITS SUBSIDIARIES, TAKEN AS A WHOLE, THE EFFECT OF
WHICH, IN ANY SUCH CASE DESCRIBED IN CLAUSE (I) OR (II), IS, INDIVIDUALLY OR IN
THE AGGREGATE, IN THE JUDGMENT OF THE REPRESENTATIVES, SO MATERIAL AND ADVERSE
AS TO MAKE IT IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR THE
DELIVERY OF THE SECURITIES BEING DELIVERED ON THE CLOSING DATE ON THE TERMS AND
IN THE MANNER CONTEMPLATED IN THE OFFERING MEMORANDUM.


 


(H)                           THE COMPANY SHALL HAVE FURNISHED OR CAUSED TO BE
FURNISHED TO THE INITIAL PURCHASERS ON THE CLOSING DATE THE FOLLOWING
CERTIFICATES:


 

(i)                                     A certificate of the chief executive
officer or chief financial officer of the Company to the effect that:

 


A.               THE REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY
IN SECTION 2 ARE TRUE AND CORRECT ON AND AS OF THE CLOSING DATE (EXCEPT FOR
REPRESENTATIONS AND WARRANTIES THAT SPEAK AS OF A SPECIFIC DATE WHICH ARE TRUE
AND CORRECT AS OF SUCH SPECIFIC DATE), AND THE COMPANY HAS COMPLIED WITH ALL ITS
AGREEMENTS CONTAINED HEREIN AND SATISFIED ALL THE CONDITIONS ON ITS PART TO BE
PERFORMED OR SATISFIED HEREUNDER AT OR PRIOR TO THE CLOSING DATE; AND


 


B.              HE HAS CAREFULLY EXAMINED THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM, AND, IN HIS OPINION, (A) THE PRICING DISCLOSURE PACKAGE, AS
OF THE APPLICABLE TIME AND AS OF THE CLOSING DATE, AND THE OFFERING MEMORANDUM,
AS OF ITS DATE AND AS OF THE CLOSING DATE, DID NOT AND DO NOT CONTAIN ANY UNTRUE
STATEMENT OF A MATERIAL FACT AND DID NOT AND DO NOT OMIT TO STATE A MATERIAL
FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE CIRCUMSTANCES
UNDER WHICH THEY WERE MADE, NOT MISLEADING AND (B) SINCE THE DATE OF THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM, NO EVENT HAS OCCURRED WHICH
SHOULD HAVE BEEN SET FORTH IN A SUPPLEMENT OR AMENDMENT TO THE PRICING
DISCLOSURE PACKAGE OF THE OFFERING MEMORANDUM; AND


 

(ii)                                  A certificate of the secretary of the
Company attaching true and correct copies of (x) the Certificate of
Incorporation of the Company, (y) the Bylaws of the Company and (z) resolutions
of the board of directors of the Company authorizing the transactions
contemplated by the Pricing Disclosure Package and the Offering Memorandum.

 

The Company shall provide any additional certificates of officers of the Company
satisfactory to the Initial Purchasers as to any such additional matters as the
Representative may reasonably request.

 

24

--------------------------------------------------------------------------------


 


(I)                               THE SECURITIES SHALL HAVE BEEN DESIGNATED FOR
TRADING ON THE PORTAL MARKETSM.


 


(J)                               THE COMPANY AND THE TRUSTEE SHALL HAVE
EXECUTED AND DELIVERED THE INDENTURE, AND THE INITIAL PURCHASERS SHALL HAVE
RECEIVED AN ORIGINAL COPY THEREOF, DULY EXECUTED BY THE COMPANY AND THE TRUSTEE.


 


(K)                            SUBSEQUENT TO THE EXECUTION AND DELIVERY OF THIS
AGREEMENT THERE SHALL NOT HAVE OCCURRED ANY OF THE FOLLOWING:  (I) TRADING IN
SECURITIES GENERALLY ON THE NEW YORK STOCK EXCHANGE, THE NASDAQ GLOBAL MARKET OR
THE AMERICAN STOCK EXCHANGE OR IN THE OVER-THE-COUNTER MARKET, OR TRADING IN ANY
SECURITIES OF THE COMPANY ON ANY EXCHANGE OR IN THE OVER-THE-COUNTER MARKET,
SHALL HAVE BEEN SUSPENDED OR MATERIALLY LIMITED OR THE SETTLEMENT OF SUCH
TRADING GENERALLY SHALL HAVE BEEN MATERIALLY DISRUPTED OR MINIMUM PRICES SHALL
HAVE BEEN ESTABLISHED ON ANY SUCH EXCHANGE OR SUCH MARKET BY THE COMMISSION, BY
SUCH EXCHANGE OR BY ANY OTHER REGULATORY BODY OR GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, (II) A BANKING MORATORIUM SHALL HAVE BEEN DECLARED BY FEDERAL OR
STATE AUTHORITIES, (III) THE UNITED STATES SHALL HAVE BECOME ENGAGED IN
HOSTILITIES, THERE SHALL HAVE BEEN AN ESCALATION IN HOSTILITIES INVOLVING THE
UNITED STATES OR THERE SHALL HAVE BEEN A DECLARATION OF A NATIONAL EMERGENCY OR
WAR BY THE UNITED STATES OR (IV) THERE SHALL HAVE OCCURRED SUCH A MATERIAL
ADVERSE CHANGE IN GENERAL ECONOMIC, POLITICAL OR FINANCIAL CONDITIONS,
INCLUDING, WITHOUT LIMITATION, AS A RESULT OF TERRORIST ACTIVITIES AFTER THE
DATE HEREOF (OR THE EFFECT OF INTERNATIONAL CONDITIONS ON THE FINANCIAL MARKETS
IN THE UNITED STATES SHALL BE SUCH), AS TO MAKE IT, IN THE JUDGMENT OF THE
REPRESENTATIVE, IMPRACTICABLE OR INADVISABLE TO PROCEED WITH THE OFFERING OR
DELIVERY OF THE SECURITIES BEING DELIVERED ON THE CLOSING DATE ON THE TERMS AND
IN THE MANNER CONTEMPLATED IN THE OFFERING MEMORANDUM OR THAT, IN THE JUDGMENT
OF THE REPRESENTATIVE, WOULD MATERIALLY AND ADVERSELY AFFECT THE FINANCIAL
MARKETS OR THE MARKETS FOR THE SECURITIES AND OTHER DEBT SECURITIES.


 


(L)                               THE COMPANY SHALL HAVE FURNISHED TO THE
INITIAL PURCHASERS A CERTIFICATE DATED THE CLOSING DATE, OF THE CHIEF FINANCIAL
OFFICER OF THE COMPANY AS TO THE SOLVENCY OF THE COMPANY FOLLOWING THE
CONSUMMATION OF THE TRANSACTIONS.


 


(M)                         THE SECURITY DOCUMENTS SHALL HAVE BEEN DULY EXECUTED
AND DELIVERED BY EACH PARTY THERETO, THE SECURITY INTERESTS CREATED PURSUANT
THERETO SHALL BE EFFECTIVE PROMPTLY FOLLOWING PAYMENT IN FULL OF THE EXISTING
SECURED INDEBTEDNESS (AS DEFINED BELOW) IN ACCORDANCE WITH SUBPARAGRAPH (O) OF
THIS SECTION 7 AND THE BANK OF NEW YORK TRUST COMPANY, N.A., AS COLLATERAL
AGENT, SHALL HOLD A VALID AND PERFECTED (TO THE EXTENT SUCH CONCEPT IS
APPLICABLE IN THE RELEVANT JURISDICTION; AND EXCEPT TO THE EXTENT UNDER
APPLICABLE FOREIGN LAW CERTAIN FILINGS NECESSARY FOR PERFECTION CANNOT BE MADE
UNTIL AFTER THE CLOSING DATE, IN WHICH CASE ARRANGEMENTS REASONABLY SATISFACTORY
TO THE INITIAL PURCHASERS SHALL HAVE BEEN MADE TO MAKE SUCH FILINGS AS PROMPTLY
AS PRACTICABLE THEREAFTER) FIRST-PRIORITY (AFTER GIVING EFFECT TO THE PAYMENT IN
FULL OF THE EXISTING SECURED INDEBTEDNESS (AS DEFINED BELOW) IN ACCORDANCE WITH
SUBPARAGRAPH (O) OF THIS SECTION 7) SECURITY INTEREST IN THE COLLATERAL (SUBJECT
TO ANY PERMITTED LIENS (AS DEFINED IN THE INDENTURE)) SECURING THE OBLIGATIONS
OF THE COMPANY FOR THE BENEFIT OF THE TRUSTEE AND THE BENEFIT OF HOLDERS OF THE
SECURITIES ON OR PRIOR TO, AND AS OF, THE CLOSING DATE.


 


(N)                           THE INITIAL PURCHASERS SHALL HAVE RECEIVED THE
RESULTS OF A RECENT LIEN SEARCH IN EACH OF THE JURISDICTIONS WITHIN THE UNITED
STATES WHERE ASSETS OF THE COMPANY OR ITS

 

25

--------------------------------------------------------------------------------


 


DOMESTIC SUBSIDIARIES COVERED BY THE SECURITY DOCUMENTS ARE LOCATED AND ANY
JURISDICTIONS IN WHICH VALID FILINGS WITH RESPECT TO SUCH ASSETS OF THE COMPANY
AND ITS DOMESTIC SUBSIDIARIES MAY BE IN EFFECT, AND SUCH SEARCH SHALL REVEAL NO
LIENS ON ANY OF THE ASSETS OF THE COMPANY (OTHER THAN PERMITTED LIENS (AS
DEFINED IN THE INDENTURE) AND AS OTHERWISE AGREED IN WRITING BY THE INITIAL
PURCHASERS).


 


(O)                           CONTEMPORANEOUSLY WITH THE CLOSING, THE COLLATERAL
AGENT SHALL HAVE RECEIVED (I) A DULY EXECUTED COPY OF THE PAYOFF LETTER WITH
RESPECT TO THE REPAYMENT OF THE PROMISSORY NOTE ISSUED BY THE COMPANY IN THE
PRINCIPAL AMOUNT OF $50,000,000 PURSUANT TO THE TERM LOAN AGREEMENT, DATED AS OF
MARCH 6, 2008, BETWEEN THE COMPANY, PWER BRIDGE, LLC, A NEVADA LIMITED LIABILITY
COMPANY, AND, WITH RESPECT TO SECTION 1.7, STEPHENS INVESTMENT HOLDINGS, LLC, AN
ARKANSAS LIMITED LIABILITY COMPANY (THE “EXISTING SECURED INDEBTEDNESS”);
(II) ANY AND ALL RELATED RELEASE, CANCELLATION AND/OR TERMINATION DOCUMENTS,
DULY EXECUTED BY THE COMPANY AND PWER BRIDGE, LLC (THE “EXISTING SECURED LENDER
AGENT”), TOGETHER WITH THE TERMINATION STATEMENTS FOR ALL FINANCING STATEMENTS
FILED BY THE EXISTING SECURED LENDER AGENT, COVERING ANY PORTION OF THE
COLLATERAL AND EXISTING AS OF THE CLOSING DATE; AND (III) ACKNOWLEDGEMENT
FILINGS OF SUCH TERMINATION STATEMENTS, IN EACH CASE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS; OR, IN THE CASE OF CLAUSES
(II) — (III) HEREOF ARRANGEMENTS SATISFACTORY TO THE INITIAL PURCHASERS SHALL
HAVE BEEN MADE PROVIDING FOR THE DELIVERY OF SUCH ITEMS TO THE COLLATERAL AGENT
PROMPTLY FOLLOWING REPAYMENT IN FULL OF THE EXISTING SECURED INDEBTEDNESS.


 

All opinions, letters, evidence and certificates mentioned above or elsewhere in
this Agreement shall be deemed to be in compliance with the provisions hereof
only if they are in form and substance reasonably satisfactory to counsel for
the Initial Purchasers.

 

The several obligations of the Initial Purchasers to purchase Option Securities
hereunder are subject to the delivery to the Representative on the applicable
Option Closing Date of such documents as the Representative may reasonably
request with respect to the good standing of the Company, the due authorization
and issuance of the Option Securities to be sold on such Option Closing Date and
other matters related to the issuance of such Option Securities.

 


8.                               INDEMNIFICATION AND CONTRIBUTION.


 


(A)                            THE COMPANY HEREBY AGREES TO INDEMNIFY AND HOLD
HARMLESS EACH INITIAL PURCHASER, ITS DIRECTORS, OFFICERS AND EMPLOYEES AND EACH
PERSON, IF ANY, WHO CONTROLS ANY INITIAL PURCHASER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT, FROM AND
AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT OR SEVERAL, OR ANY ACTION IN
RESPECT THEREOF (INCLUDING, BUT NOT LIMITED TO, ANY LOSS, CLAIM, DAMAGE,
LIABILITY OR ACTION RELATING TO PURCHASES AND SALES OF THE SECURITIES), TO WHICH
THAT INITIAL PURCHASER, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY
BECOME SUBJECT, UNDER THE SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR
AS SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED
UPON, (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT
CONTAINED (A) IN ANY FREE WRITING OFFERING DOCUMENT, THE PRELIMINARY OFFERING
MEMORANDUM, THE PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR IN ANY
AMENDMENT OR SUPPLEMENT THERETO, (B) IN ANY BLUE SKY APPLICATION OR OTHER
DOCUMENT PREPARED OR EXECUTED BY THE COMPANY (OR BASED UPON ANY WRITTEN
INFORMATION FURNISHED BY THE COMPANY) SPECIFICALLY FOR THE PURPOSE OF QUALIFYING

 

26

--------------------------------------------------------------------------------


 


ANY OR ALL OF THE SECURITIES UNDER THE SECURITIES LAWS OF ANY STATE OR OTHER
JURISDICTION (ANY SUCH APPLICATION, DOCUMENT OR INFORMATION BEING HEREINAFTER
CALLED A “BLUE SKY APPLICATION”) OR (C) IN ANY MATERIALS OR INFORMATION PROVIDED
TO INVESTORS BY, OR WITH THE APPROVAL OF, THE COMPANY IN CONNECTION WITH THE
MARKETING OF THE OFFERING OF THE SECURITIES (“MARKETING MATERIALS”), INCLUDING
ANY ROADSHOW OR INVESTOR PRESENTATIONS MADE TO INVESTORS BY THE COMPANY (WHETHER
IN PERSON OR ELECTRONICALLY), OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE
IN ANY FREE WRITING OFFERING DOCUMENT, THE PRELIMINARY OFFERING MEMORANDUM, THE
PRICING DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR IN ANY AMENDMENT OR
SUPPLEMENT THERETO, OR IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING
MATERIALS, ANY MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN,
IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING, OR
(III) ANY ACT OR FAILURE TO ACT OR ANY ALLEGED ACT OR FAILURE TO ACT BY ANY
INITIAL PURCHASER IN CONNECTION WITH, OR RELATING IN ANY MANNER TO, THE
SECURITIES OR THE OFFERING CONTEMPLATED HEREBY, AND THAT IS INCLUDED AS PART OF
OR REFERRED TO IN ANY LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISING OUT OF OR
BASED UPON MATTERS COVERED BY CLAUSE (I) OR (II) ABOVE (PROVIDED THAT THE
COMPANY SHALL NOT BE LIABLE UNDER THIS CLAUSE (III) TO THE EXTENT THAT IT IS
DETERMINED IN A FINAL JUDGMENT BY A COURT OF COMPETENT JURISDICTION THAT SUCH
LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION RESULTED DIRECTLY FROM ANY SUCH ACTS OR
FAILURES TO ACT UNDERTAKEN OR OMITTED TO BE TAKEN BY SUCH INITIAL PURCHASER
THROUGH ITS GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), AND SHALL REIMBURSE EACH
INITIAL PURCHASER AND EACH SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING
PERSON PROMPTLY UPON DEMAND FOR ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
BY THAT INITIAL PURCHASER, DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON IN
CONNECTION WITH INVESTIGATING OR DEFENDING OR PREPARING TO DEFEND AGAINST ANY
SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION AS SUCH EXPENSES ARE INCURRED;
PROVIDED, THAT THE COMPANY SHALL NOT BE LIABLE IN ANY SUCH CASE TO THE EXTENT
THAT ANY SUCH LOSS, CLAIM, DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS
BASED UPON, ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OR OMISSION OR
ALLEGED OMISSION MADE IN ANY PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR OFFERING MEMORANDUM, OR IN ANY SUCH AMENDMENT OR
SUPPLEMENT THERETO, OR IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING
MATERIALS, IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN INFORMATION
CONCERNING SUCH INITIAL PURCHASER FURNISHED TO THE COMPANY THROUGH THE
REPRESENTATIVE BY OR ON BEHALF OF ANY INITIAL PURCHASER SPECIFICALLY FOR
INCLUSION THEREIN, WHICH INFORMATION CONSISTS SOLELY OF THE INFORMATION
SPECIFIED IN SECTION 8(E).  THE FOREGOING INDEMNITY AGREEMENT IS IN ADDITION TO
ANY LIABILITY THAT THE COMPANY MAY OTHERWISE HAVE TO ANY INITIAL PURCHASER OR TO
ANY DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON OF THAT INITIAL PURCHASER.


 


(B)                           EACH INITIAL PURCHASER, SEVERALLY AND NOT JOINTLY,
HEREBY AGREES TO INDEMNIFY AND HOLD HARMLESS THE COMPANY, ITS OFFICERS AND
EMPLOYEES, EACH OF ITS DIRECTORS, AND EACH PERSON, IF ANY, WHO CONTROLS THE
COMPANY WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF
THE EXCHANGE ACT, FROM AND AGAINST ANY LOSS, CLAIM, DAMAGE OR LIABILITY, JOINT
OR SEVERAL, OR ANY ACTION IN RESPECT THEREOF, TO WHICH THE COMPANY OR ANY SUCH
DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON MAY BECOME SUBJECT, UNDER THE
SECURITIES ACT, THE EXCHANGE ACT OR OTHERWISE, INSOFAR AS SUCH LOSS, CLAIM,
DAMAGE, LIABILITY OR ACTION ARISES OUT OF, OR IS BASED UPON, (I) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED (A) IN ANY
FREE WRITING OFFERING DOCUMENT, PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM OR IN ANY

 

27

--------------------------------------------------------------------------------


 


AMENDMENT OR SUPPLEMENT THERETO, (B) IN ANY BLUE SKY APPLICATION, OR (C) IN ANY
MARKETING MATERIALS OR (II) THE OMISSION OR ALLEGED OMISSION TO STATE IN ANY
FREE WRITING OFFERING DOCUMENT, PRELIMINARY OFFERING MEMORANDUM, THE PRICING
DISCLOSURE PACKAGE OR THE OFFERING MEMORANDUM, OR IN ANY AMENDMENT OR SUPPLEMENT
THERETO, OR IN ANY BLUE SKY APPLICATION OR IN ANY MARKETING MATERIALS ANY
MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, BUT IN
EACH CASE ONLY TO THE EXTENT THAT THE UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OR OMISSION OR ALLEGED OMISSION WAS MADE IN RELIANCE UPON AND IN
CONFORMITY WITH WRITTEN INFORMATION CONCERNING SUCH INITIAL PURCHASER FURNISHED
TO THE COMPANY THROUGH THE REPRESENTATIVE BY OR ON BEHALF OF THAT INITIAL
PURCHASER SPECIFICALLY FOR INCLUSION THEREIN, WHICH INFORMATION IS LIMITED TO
THE INFORMATION SET FORTH IN SECTION 8(E).  THE FOREGOING INDEMNITY AGREEMENT IS
IN ADDITION TO ANY LIABILITY THAT ANY INITIAL PURCHASER MAY OTHERWISE HAVE TO
THE COMPANY OR ANY SUCH DIRECTOR, OFFICER, EMPLOYEE OR CONTROLLING PERSON.


 


(C)                            PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY
UNDER THIS SECTION 8 OF NOTICE OF ANY CLAIM OR THE COMMENCEMENT OF ANY ACTION,
THE INDEMNIFIED PARTY SHALL, IF A CLAIM IN RESPECT THEREOF IS TO BE MADE AGAINST
THE INDEMNIFYING PARTY UNDER THIS SECTION 8, NOTIFY THE INDEMNIFYING PARTY IN
WRITING OF THE CLAIM OR THE COMMENCEMENT OF THAT ACTION; PROVIDED, THAT THE
FAILURE TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY
THAT IT MAY HAVE UNDER THIS SECTION 8 EXCEPT TO THE EXTENT IT HAS BEEN
MATERIALLY PREJUDICED BY SUCH FAILURE AND; PROVIDED, FURTHER, THAT THE FAILURE
TO NOTIFY THE INDEMNIFYING PARTY SHALL NOT RELIEVE IT FROM ANY LIABILITY THAT IT
MAY HAVE TO AN INDEMNIFIED PARTY OTHERWISE THAN UNDER THIS SECTION 8.  IF ANY
SUCH CLAIM OR ACTION SHALL BE BROUGHT AGAINST AN INDEMNIFIED PARTY, AND IT SHALL
NOTIFY THE INDEMNIFYING PARTY THEREOF, THE INDEMNIFYING PARTY SHALL BE ENTITLED
TO PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT WISHES, JOINTLY WITH ANY OTHER
SIMILARLY NOTIFIED INDEMNIFYING PARTY, TO ASSUME THE DEFENSE THEREOF WITH
COUNSEL REASONABLY SATISFACTORY TO THE INDEMNIFIED PARTY.  AFTER NOTICE FROM THE
INDEMNIFYING PARTY TO THE INDEMNIFIED PARTY OF ITS ELECTION TO ASSUME THE
DEFENSE OF SUCH CLAIM OR ACTION, THE INDEMNIFYING PARTY SHALL NOT BE LIABLE TO
THE INDEMNIFIED PARTY UNDER THIS SECTION 8 FOR ANY LEGAL OR OTHER EXPENSES
SUBSEQUENTLY INCURRED BY THE INDEMNIFIED PARTY IN CONNECTION WITH THE DEFENSE
THEREOF OTHER THAN REASONABLE COSTS OF INVESTIGATION; PROVIDED, THAT THE INITIAL
PURCHASERS SHALL HAVE THE RIGHT TO EMPLOY COUNSEL TO REPRESENT JOINTLY THE
INITIAL PURCHASERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES AND
CONTROLLING PERSONS WHO MAY BE SUBJECT TO LIABILITY ARISING OUT OF ANY CLAIM IN
RESPECT OF WHICH INDEMNITY MAY BE SOUGHT BY THE INITIAL PURCHASERS AGAINST THE
COMPANY UNDER THIS SECTION 8, IF (I) THE COMPANY AND THE INITIAL PURCHASERS
SHALL HAVE SO MUTUALLY AGREED; (II) THE COMPANY HAS FAILED WITHIN A REASONABLE
TIME TO RETAIN COUNSEL REASONABLY SATISFACTORY TO THE INITIAL PURCHASERS;
(III) THE INITIAL PURCHASERS AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES
AND CONTROLLING PERSONS SHALL HAVE REASONABLY CONCLUDED, BASED ON THE ADVICE OF
COUNSEL, THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO THEM THAT ARE DIFFERENT
FROM OR IN ADDITION TO THOSE AVAILABLE TO THE COMPANY; OR (IV) THE NAMED PARTIES
IN ANY SUCH PROCEEDING (INCLUDING ANY IMPLEADED PARTIES) INCLUDE BOTH THE
INITIAL PURCHASERS OR THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR
CONTROLLING PERSONS, ON THE ONE HAND, AND THE COMPANY, ON THE OTHER HAND, AND
REPRESENTATION OF BOTH SETS OF PARTIES BY THE SAME COUNSEL WOULD PRESENT A
CONFLICT DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN THEM, AND IN ANY
SUCH EVENT THE FEES AND EXPENSES OF SUCH SEPARATE COUNSEL SHALL BE PAID BY THE
COMPANY.  NO INDEMNIFYING PARTY SHALL (I) WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INDEMNIFIED PARTIES (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD),
SETTLE OR COMPROMISE OR CONSENT TO THE ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY
PENDING OR THREATENED CLAIM, ACTION, SUIT OR PROCEEDING IN RESPECT OF WHICH
INDEMNIFICATION OR CONTRIBUTION MAY BE SOUGHT HEREUNDER (WHETHER OR NOT THE
INDEMNIFIED PARTIES ARE ACTUAL OR POTENTIAL PARTIES TO SUCH CLAIM OR ACTION)
UNLESS SUCH SETTLEMENT, COMPROMISE OR CONSENT INCLUDES AN UNCONDITIONAL RELEASE
OF EACH INDEMNIFIED PARTY FROM ALL LIABILITY ARISING OUT OF SUCH CLAIM, ACTION,
SUIT OR PROCEEDING, OR (II) BE LIABLE FOR ANY SETTLEMENT OF ANY SUCH

 

28

--------------------------------------------------------------------------------


 


ACTION EFFECTED WITHOUT ITS WRITTEN CONSENT (WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD), BUT IF SETTLED WITH THE CONSENT OF THE INDEMNIFYING
PARTY OR IF THERE BE A FINAL JUDGMENT OF THE PLAINTIFF IN ANY SUCH ACTION, THE
INDEMNIFYING PARTY AGREES TO INDEMNIFY AND HOLD HARMLESS ANY INDEMNIFIED PARTY
FROM AND AGAINST ANY LOSS OR LIABILITY BY REASON OF SUCH SETTLEMENT OR JUDGMENT.


 


(D)                           IF THE INDEMNIFICATION PROVIDED FOR IN THIS
SECTION 8 SHALL FOR ANY REASON BE UNAVAILABLE TO OR INSUFFICIENT TO HOLD
HARMLESS AN INDEMNIFIED PARTY UNDER SECTION 8(A) OR 8(B) IN RESPECT OF ANY LOSS,
CLAIM, DAMAGE OR LIABILITY, OR ANY ACTION IN RESPECT THEREOF, REFERRED TO
THEREIN, THEN EACH INDEMNIFYING PARTY SHALL, IN LIEU OF INDEMNIFYING SUCH
INDEMNIFIED PARTY, CONTRIBUTE TO THE AMOUNT PAID OR PAYABLE BY SUCH INDEMNIFIED
PARTY AS A RESULT OF SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT
THEREOF, (I) IN SUCH PROPORTION AS SHALL BE APPROPRIATE TO REFLECT THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY, ON THE ONE HAND, AND THE INITIAL PURCHASERS,
ON THE OTHER, FROM THE OFFERING OF THE SECURITIES OR (II) IF THE ALLOCATION
PROVIDED BY CLAUSE (I) ABOVE IS NOT PERMITTED BY APPLICABLE LAW, IN SUCH
PROPORTION AS IS APPROPRIATE TO REFLECT NOT ONLY THE RELATIVE BENEFITS REFERRED
TO IN CLAUSE (I) ABOVE BUT ALSO THE RELATIVE FAULT OF THE COMPANY, ON THE ONE
HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, WITH RESPECT TO THE STATEMENTS
OR OMISSIONS THAT RESULTED IN SUCH LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION
IN RESPECT THEREOF, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS.  THE
RELATIVE BENEFITS RECEIVED BY THE COMPANY, ON THE ONE HAND, AND THE INITIAL
PURCHASERS, ON THE OTHER, WITH RESPECT TO SUCH OFFERING SHALL BE DEEMED TO BE IN
THE SAME PROPORTION AS THE TOTAL NET PROCEEDS FROM THE OFFERING OF THE
SECURITIES PURCHASED UNDER THIS AGREEMENT (BEFORE DEDUCTING EXPENSES) RECEIVED
BY THE COMPANY, ON THE ONE HAND, AND THE TOTAL UNDERWRITING DISCOUNTS AND
COMMISSIONS RECEIVED BY THE INITIAL PURCHASERS WITH RESPECT TO THE SECURITIES
PURCHASED UNDER THIS AGREEMENT, ON THE OTHER HAND, BEAR TO THE TOTAL GROSS
PROCEEDS FROM THE OFFERING OF THE SECURITIES UNDER THIS AGREEMENT AS SET FORTH
ON THE COVER PAGE OF THE OFFERING MEMORANDUM.  THE RELATIVE FAULT SHALL BE
DETERMINED BY REFERENCE TO WHETHER THE UNTRUE OR ALLEGED UNTRUE STATEMENT OF A
MATERIAL FACT OR OMISSION OR ALLEGED OMISSION TO STATE A MATERIAL FACT RELATES
TO INFORMATION SUPPLIED BY THE COMPANY, OR THE INITIAL PURCHASERS, THE INTENT OF
THE PARTIES AND THEIR RELATIVE KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY
TO CORRECT OR PREVENT SUCH STATEMENT OR OMISSION.  THE COMPANY AND THE INITIAL
PURCHASERS AGREE THAT IT WOULD NOT BE JUST AND EQUITABLE IF CONTRIBUTIONS
PURSUANT TO THIS SECTION 8(D) WERE TO BE DETERMINED BY PRO RATA ALLOCATION (EVEN
IF THE INITIAL PURCHASERS WERE TREATED AS ONE ENTITY FOR SUCH PURPOSE) OR BY ANY
OTHER METHOD OF ALLOCATION THAT DOES NOT TAKE INTO ACCOUNT THE EQUITABLE
CONSIDERATIONS REFERRED TO HEREIN.  THE AMOUNT PAID OR PAYABLE BY AN INDEMNIFIED
PARTY AS A RESULT OF THE LOSS, CLAIM, DAMAGE OR LIABILITY, OR ACTION IN RESPECT
THEREOF, REFERRED TO ABOVE IN THIS SECTION 8(D) SHALL BE DEEMED TO INCLUDE, FOR
PURPOSES OF THIS SECTION 8(D), ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED
BY SUCH INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH
ACTION OR CLAIM.  NOTWITHSTANDING THE PROVISIONS OF THIS SECTION 8(D), NO
INITIAL PURCHASER SHALL BE REQUIRED TO CONTRIBUTE ANY AMOUNT IN EXCESS OF THE
AMOUNT BY WHICH THE NET PROCEEDS FROM THE SALE TO ELIGIBLE PURCHASERS OF THE
SECURITIES INITIALLY PURCHASED BY IT EXCEEDS THE AMOUNT OF ANY DAMAGES THAT SUCH
INITIAL PURCHASER HAS OTHERWISE PAID OR BECOME LIABLE TO PAY BY REASON OF ANY
UNTRUE OR ALLEGED UNTRUE STATEMENT OR OMISSION OR ALLEGED OMISSION.  NO PERSON
GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF
THE SECURITIES ACT) SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON WHO WAS
NOT GUILTY OF SUCH FRAUDULENT MISREPRESENTATION.  THE INITIAL PURCHASERS’
OBLIGATIONS TO CONTRIBUTE AS PROVIDED IN THIS SECTION 8(D) ARE SEVERAL IN
PROPORTION TO THEIR RESPECTIVE UNDERWRITING OBLIGATIONS AND NOT JOINT.

 

29

--------------------------------------------------------------------------------


 


(E)                                  THE INITIAL PURCHASERS SEVERALLY CONFIRM
AND THE COMPANY ACKNOWLEDGES AND AGREES THAT THE STATEMENTS WITH RESPECT TO THE
OFFERING OF THE SECURITIES BY THE INITIAL PURCHASERS SET FORTH IN THE LAST
SENTENCE ON THE FRONT COVER OF THE OFFERING MEMORANDUM AND IN THE THIRD
PARAGRAPH OF THE SECTION ENTITLED “PLAN OF DISTRIBUTION” IN THE PRICING
DISCLOSURE PACKAGE AND THE OFFERING MEMORANDUM ARE CORRECT AND CONSTITUTE THE
ONLY INFORMATION CONCERNING SUCH INITIAL PURCHASERS FURNISHED IN WRITING TO THE
COMPANY BY OR ON BEHALF OF THE INITIAL PURCHASERS SPECIFICALLY FOR INCLUSION IN
THE PRELIMINARY OFFERING MEMORANDUM, THE PRICING DISCLOSURE PACKAGE AND THE
OFFERING MEMORANDUM OR IN ANY AMENDMENT OR SUPPLEMENT THERETO.

 


9.                                      DEFAULTING INITIAL PURCHASERS.  IF ON
THE FIRM CLOSING DATE, OR ON AN OPTION CLOSING DATE, AS THE CASE MAY BE, ANY
INITIAL PURCHASER DEFAULTS IN THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS
AGREEMENT, THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL BE OBLIGATED TO
PURCHASE THE SECURITIES THAT THE DEFAULTING INITIAL PURCHASER AGREED BUT FAILED
TO PURCHASE ON THE FIRM CLOSING DATE OR THE OPTION CLOSING DATE, AS THE CASE MAY
BE, IN THE RESPECTIVE PROPORTIONS THAT THE PRINCIPAL AMOUNT OF SECURITIES SET
OPPOSITE THE NAME OF EACH REMAINING NON-DEFAULTING INITIAL PURCHASER IN SCHEDULE
I HERETO BEARS TO THE TOTAL PRINCIPAL AMOUNT OF SECURITIES SET OPPOSITE THE
NAMES OF ALL THE REMAINING NON-DEFAULTING INITIAL PURCHASERS IN SCHEDULE I
HERETO; PROVIDED, THAT THE REMAINING NON-DEFAULTING INITIAL PURCHASERS SHALL NOT
BE OBLIGATED TO PURCHASE ANY OF THE SECURITIES ON THE FIRM CLOSING DATE OR THE
OPTION CLOSING DATE, AS THE CASE MAY BE, IF THE AGGREGATE PRINCIPAL AMOUNT OF
SECURITIES THAT THE DEFAULTING INITIAL PURCHASER OR INITIAL PURCHASERS AGREED
BUT FAILED TO PURCHASE ON SUCH DATE EXCEEDS 9.09% OF THE AGGREGATE PRINCIPAL
AMOUNT OF SECURITIES TO BE PURCHASED ON THE FIRM CLOSING DATE, OR ON THE OPTION
CLOSING DATE, AS THE CASE MAY BE, AND ANY REMAINING NON-DEFAULTING INITIAL
PURCHASERS SHALL NOT BE OBLIGATED TO PURCHASE MORE THAN 110% OF THE AGGREGATE
PRINCIPAL AMOUNT OF SECURITIES THAT IT AGREED TO PURCHASE ON THE FIRM CLOSING
DATE, OR ON THE OPTION CLOSING DATE, AS THE CASE MAY BE, PURSUANT TO THE TERMS
OF SECTION 3.  IF THE FOREGOING MAXIMUMS ARE EXCEEDED, THE REMAINING
NON-DEFAULTING INITIAL PURCHASERS, OR THOSE OTHER INITIAL PURCHASERS
SATISFACTORY TO THE INITIAL PURCHASERS WHO SO AGREE, SHALL HAVE THE RIGHT, BUT
SHALL NOT BE OBLIGATED, TO PURCHASE, IN SUCH PROPORTION AS MAY BE AGREED UPON
AMONG THEM, ALL THE SECURITIES TO BE PURCHASED ON THE FIRM CLOSING DATE, OR ON
THE OPTION CLOSING DATE, AS THE CASE MAY BE.

 

If other Initial Purchasers are obligated or agree to purchase the Securities of
a defaulting or withdrawing Initial Purchaser, either the remaining Initial
Purchasers or the Company may postpone the Firm Closing Date or the Option
Closing Date, as the case may be, for up to seven full business days in order to
effect any changes that in the opinion of counsel for the Company or counsel for
the Initial Purchasers may be necessary in the Pricing Disclosure Package, the
Offering Memorandum or in any other document or arrangement.

 

If the remaining Initial Purchasers or other Initial Purchasers satisfactory to
the Initial Purchasers do not elect to purchase:  (a) the Securities that the
defaulting Initial Purchaser or Initial Purchasers agreed but failed to purchase
on the Closing Date, this Agreement shall terminate without liability on the
part of any non-defaulting Initial Purchaser or the Company; or (b) the Option
Securities that the defaulting Initial Purchaser or Initial Purchasers agreed
but failed to purchase on the Option Closing Date, the non-defaulting Initial
Purchasers shall have, the option to either: (i) terminate their obligation
hereunder to purchase the Option Securities to

 

30

--------------------------------------------------------------------------------


 

be sold on such Option Closing Date; or (ii) purchase not less than the
principal amount of Option Securities that such non-defaulting Initial Purchaser
would have been obligated to purchase in the absence of such default.

 

As used in this Agreement, the term “Initial Purchaser” includes, for all
purposes of this Agreement unless the context requires otherwise, any party not
listed in Schedule I hereto that, pursuant to this Section 9, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

Nothing contained herein shall relieve: (a) a defaulting Initial Purchaser of
any liability it may have to the Company for damages caused by its default; or
(b) the Company of any liability for the payment of expenses to the extent set
forth in Sections 8 and 11.

 


10.                                TERMINATION.  THE OBLIGATIONS OF THE INITIAL
PURCHASERS HEREUNDER MAY BE TERMINATED BY THE INITIAL PURCHASERS BY NOTICE GIVEN
TO AND RECEIVED BY THE COMPANY PRIOR TO DELIVERY OF AND PAYMENT FOR THE
SECURITIES IF, PRIOR TO THAT TIME, ANY OF THE EVENTS DESCRIBED IN SECTIONS
7(G) OR (K) SHALL HAVE OCCURRED OR IF THE INITIAL PURCHASERS SHALL DECLINE TO
PURCHASE THE SECURITIES FOR ANY REASON PERMITTED UNDER THIS AGREEMENT.

 


11.                                REIMBURSEMENT OF INITIAL PURCHASERS’
EXPENSES.  THE COMPANY SHALL REIMBURSE THE INITIAL PURCHASERS FOR ALL REASONABLE
OUT-OF-POCKET EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL) INCURRED BY
THE INITIAL PURCHASERS IN CONNECTION WITH THIS AGREEMENT AND THE PROPOSED
PURCHASE OF THE SECURITIES, AND UPON DEMAND THE COMPANY SHALL PAY THE FULL
AMOUNT THEREOF TO THE INITIAL PURCHASERS.

 


12.                                NOTICES, ETC.  ALL STATEMENTS, REQUESTS,
NOTICES AND AGREEMENTS HEREUNDER SHALL BE IN WRITING, AND:

 


(A)                                  IF TO ANY INITIAL PURCHASER, SHALL BE
DELIVERED OR SENT BY HAND DELIVERY, MAIL, TELEX, OVERNIGHT COURIER OR FACSIMILE
TRANSMISSION TO LEHMAN BROTHERS INC., 745 SEVENTH AVENUE, NEW YORK, NEW YORK
10019, ATTENTION:  SYNDICATE REGISTRATION (FAX:  646-834-8133) WITH A COPY TO
GIBSON, DUNN & CRUTCHER LLP, ATTENTION:  GLENN POLLNER (FAX:  212-351-6333), AND
WITH A COPY, IN THE CASE OF ANY NOTICE PURSUANT TO SECTION 8(C), TO THE DIRECTOR
OF LITIGATION, OFFICE OF THE GENERAL COUNSEL, LEHMAN BROTHERS INC., 399 PARK
AVENUE, 10TH FLOOR, NEW YORK, NEW YORK 10022 (FAX:  212-520-0421);

 


(B)                                 IF TO THE COMPANY, SHALL BE DELIVERED OR
SENT BY MAIL, TELEX, OVERNIGHT COURIER OR FACSIMILE TRANSMISSION TO
POWER-ONE, INC., 740 CALLE PLANO, CAMARILLO, CA 93012, ATTENTION:  GENERAL
COUNSEL (FAX:  805-383-5898), WITH A COPY TO O’MELVENY & MYERS LLP, 1999 AVENUE
OF THE STARS, FLOOR 7, LOS ANGELES, CA 90067, ATTENTION:  DAVID J. JOHNSON, JR.
(FAX:  310-246-6779);

 

 provided, that any notice to an Initial Purchaser pursuant to
Section 8(c) shall be delivered or sent by hand delivery, mail, telex or
facsimile transmission to such Initial Purchaser at its address set forth in its
acceptance telex to Lehman Brothers Inc., which address will be supplied to any
other party hereto by Lehman Brothers Inc. upon request.  Any such statements,
requests, notices or agreements shall take effect at the time of receipt
thereof.  The Company shall be entitled to

 

31

--------------------------------------------------------------------------------


 

act and rely upon any request, consent, notice or agreement given or made on
behalf of the Initial Purchasers by Lehman Brothers Inc.

 


13.                                PERSONS ENTITLED TO BENEFIT OF AGREEMENT. 
THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE INITIAL
PURCHASERS, THE COMPANY, AND THEIR RESPECTIVE SUCCESSORS.  THIS AGREEMENT AND
THE TERMS AND PROVISIONS HEREOF ARE FOR THE SOLE BENEFIT OF ONLY THOSE PERSONS,
EXCEPT THAT THE REPRESENTATIONS, WARRANTIES, INDEMNITIES AND AGREEMENTS OF THE
COMPANY CONTAINED IN THIS AGREEMENT SHALL ALSO BE DEEMED TO BE FOR THE BENEFIT
OF DIRECTORS, OFFICERS AND EMPLOYEES OF THE INITIAL PURCHASERS AND EACH PERSON
OR PERSONS, IF ANY, CONTROLLING ANY INITIAL PURCHASER WITHIN THE MEANING OF
SECTION 15 OF THE SECURITIES ACT OR SECTION 20 OF THE EXCHANGE ACT.  NOTHING IN
THIS AGREEMENT IS INTENDED OR SHALL BE CONSTRUED TO GIVE ANY PERSON, OTHER THAN
THE PERSONS REFERRED TO IN THIS SECTION 13, ANY LEGAL OR EQUITABLE RIGHT, REMEDY
OR CLAIM UNDER OR IN RESPECT OF THIS AGREEMENT OR ANY PROVISION CONTAINED
HEREIN.

 


14.                                SURVIVAL.  THE RESPECTIVE INDEMNITIES,
REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE COMPANY AND THE INITIAL
PURCHASERS CONTAINED IN THIS AGREEMENT OR MADE BY OR ON BEHALF ON THEM,
RESPECTIVELY, PURSUANT TO THIS AGREEMENT, SHALL SURVIVE THE DELIVERY OF AND
PAYMENT FOR THE SECURITIES AND SHALL REMAIN IN FULL FORCE AND EFFECT, REGARDLESS
OF ANY INVESTIGATION MADE BY OR ON BEHALF OF ANY OF THEM OR ANY PERSON
CONTROLLING ANY OF THEM.

 


15.                                DEFINITION OF THE TERMS “BUSINESS DAY,”
“AFFILIATE” AND “SUBSIDIARY.”  FOR PURPOSES OF THIS AGREEMENT, (A) “BUSINESS
DAY” MEANS ANY DAY ON WHICH THE NEW YORK STOCK EXCHANGE, INC. IS OPEN FOR
TRADING AND (B) “AFFILIATE” AND “SUBSIDIARY” HAVE THE MEANINGS SET FORTH IN
RULE 405 UNDER THE SECURITIES ACT.

 


16.                                GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW YORK.

 


17.                                NO FIDUCIARY DUTY.  THE COMPANY ACKNOWLEDGES
AND AGREES THAT IN CONNECTION WITH THIS OFFERING, OR ANY OTHER SERVICES THE
INITIAL PURCHASERS MAY BE DEEMED TO BE PROVIDING HEREUNDER, NOTWITHSTANDING ANY
PREEXISTING RELATIONSHIP, ADVISORY OR OTHERWISE, BETWEEN THE PARTIES OR ANY ORAL
REPRESENTATIONS OR ASSURANCES PREVIOUSLY OR SUBSEQUENTLY MADE BY THE INITIAL
PURCHASERS: (I) NO FIDUCIARY OR AGENCY RELATIONSHIP BETWEEN THE COMPANY, AND ANY
OTHER PERSON, ON THE ONE HAND, AND THE INITIAL PURCHASERS, ON THE OTHER, EXISTS;
(II) THE INITIAL PURCHASERS ARE NOT ACTING AS ADVISORS, EXPERT OR OTHERWISE, TO
THE COMPANY, INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE DETERMINATION OF
THE PURCHASE PRICE OF THE SECURITIES, AND SUCH RELATIONSHIP BETWEEN THE COMPANY,
AND THE INITIAL PURCHASERS IS ENTIRELY AND SOLELY COMMERCIAL, BASED ON
ARMS-LENGTH NEGOTIATIONS; (III) ANY DUTIES AND OBLIGATIONS THAT THE INITIAL
PURCHASERS MAY HAVE TO THE COMPANY SHALL BE LIMITED TO THOSE DUTIES AND
OBLIGATIONS SPECIFICALLY STATED HEREIN; AND (IV) THE INITIAL PURCHASERS AND
THEIR RESPECTIVE AFFILIATES MAY HAVE INTERESTS THAT DIFFER FROM THOSE OF THE
COMPANY.  THE COMPANY HEREBY WAIVE ANY CLAIMS THAT THE COMPANY MAY HAVE AGAINST
THE INITIAL PURCHASERS WITH RESPECT TO ANY BREACH OF FIDUCIARY DUTY IN
CONNECTION WITH THE SECURITIES.

 


18.                                RESEARCH INDEPENDENCE.  IN ADDITION, THE
COMPANY ACKNOWLEDGES THAT THE INITIAL PURCHASERS’ RESEARCH ANALYSTS AND RESEARCH
DEPARTMENTS ARE REQUIRED TO BE INDEPENDENT FROM THEIR RESPECTIVE INVESTMENT
BANKING DIVISIONS AND ARE SUBJECT TO CERTAIN REGULATIONS AND INTERNAL POLICIES,
AND THAT SUCH INITIAL PURCHASERS’ RESEARCH ANALYSTS MAY HOLD AND MAKE STATEMENTS
OR


 

32

--------------------------------------------------------------------------------



 


INVESTMENT RECOMMENDATIONS AND/OR PUBLISH RESEARCH REPORTS WITH RESPECT TO THE
OFFERING THAT DIFFER FROM THE VIEWS OF ITS INVESTMENT BANKERS.  THE COMPANY
HEREBY WAIVES AND RELEASES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIMS
THAT THE COMPANY MAY HAVE AGAINST THE INITIAL PURCHASERS WITH RESPECT TO ANY
CONFLICT OF INTEREST THAT MAY ARISE FROM THE FACT THAT THE VIEWS EXPRESSED BY
THEIR INDEPENDENT RESEARCH ANALYSTS AND RESEARCH DEPARTMENTS MAY BE DIFFERENT
FROM OR INCONSISTENT WITH THE VIEWS OR ADVICE COMMUNICATED TO THE COMPANY BY
SUCH INITIAL PURCHASERS’ INVESTMENT BANKING DIVISIONS.  THE COMPANY ACKNOWLEDGES
THAT EACH OF THE INITIAL PURCHASERS IS A FULL SERVICE SECURITIES FIRM AND AS
SUCH FROM TIME TO TIME, SUBJECT TO APPLICABLE SECURITIES LAWS, MAY EFFECT
TRANSACTIONS FOR ITS OWN ACCOUNT OR THE ACCOUNT OF ITS CUSTOMERS AND HOLD LONG
OR SHORT POSITIONS IN DEBT OR EQUITY SECURITIES OF THE COMPANIES WHICH MAY BE
THE SUBJECT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 


19.                                COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
IN ONE OR MORE COUNTERPARTS AND, IF EXECUTED IN MORE THAN ONE COUNTERPART, THE
EXECUTED COUNTERPARTS SHALL EACH BE DEEMED TO BE AN ORIGINAL BUT ALL SUCH
COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

 


20.                                AMENDMENTS.  NO AMENDMENT OR WAIVER OF ANY
PROVISION OF THIS AGREEMENT, NOR ANY CONSENT OR APPROVAL TO ANY DEPARTURE
THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE UNLESS THE SAME SHALL BE IN WRITING
AND SIGNED BY THE PARTIES HERETO.

 


21.                                HEADINGS.  THE HEADINGS HEREIN ARE INSERTED
FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT INTENDED TO BE PART OF, OR TO
AFFECT THE MEANING OR INTERPRETATION OF, THIS AGREEMENT.

 

33

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the agreement between the Company and the
Initial Purchasers, please indicate your acceptance in the space provided for
that purpose below.

 

 

Very truly yours,

 

 

 

POWER-ONE, INC.

 

 

 

 

By

/s/ Richard J. Thompson

 

 

Name: Richard J. Thompson

 

 

Title: Chief Executive Officer

 

Accepted:

 

 

 

LEHMAN BROTHERS INC.

 

 

 

 

 

By

/s/ Alexis Lasser

 

 

Name: Alexis Lasser

 

 

Title: Managing Director

 

 

34

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Initial Purchasers

 

Principal
Amount of
Firm Securities
to be
Purchased

 

Lehman Brothers Inc.

 

$

75,000,000

 

Total

 

$

75,000,000

 

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Power-One, Inc.
8.0% Senior Secured Convertible Notes due 2013
Pricing Term Sheet

 

This pricing term sheet relates only to the notes described below and should be
read together with the preliminary offering memorandum dated June 11, 2008
(including the documents incorporated by reference therein) relating to the
notes.

 

Issuer:

 

Power-One, Inc.

 

 

 

Title of securities:

 

8.0% Senior Secured Convertible Notes due 2013 (the “notes”)

 

 

 

Issue price:

 

100%

 

 

 

Aggregate principal amount offered:

 

$75 million (plus an option to purchase up to $5 million of additional notes)

 

 

 

Net proceeds after discounts, commissions and estimated expenses:

 

 

$70.5 million ($75.3 million if the option to purchase up to $5 million of
additional notes is exercised in full)

 

 

 

Maturity:

 

June 17, 2013

 

 

 

Annual interest rate:

 

8.0% per annum

 

 

 

Interest payment dates:

 

March 31, June 30, September 30 and December 31, commencing September 30, 2008

 

 

 

Call dates:

 

Issuer may, at its option, redeem for cash (i) all or a portion of the notes on
or after June 17, 2010, if the last reported sale price of the Issuer’s common
stock for 20 or more trading days in a period of 30 consecutive trading days
ending on the trading day prior to the date the Issuer provides the relevant
notice of redemption exceeds 175% of the conversion price in effect on each such
trading day, and the Equity Conditions are in effect, or (ii) all the
outstanding notes if at any time less than 10% of the aggregate principal of
notes remain outstanding

 

 

 

Put dates:

 

Holders may require the issuer to repurchase all or a portion of their notes on
or after June 17, 2011; such right is only exercisable during any three month
period if, as of the last business day of the fiscal quarter preceding such
three month period, the ratio of total net debt to LTM EBITDA (each as defined
in the Preliminary Offering Memorandum dated June 11, 2008) was greater than
3.0x

 

 

 

Conversion rate:

 

304.8780 shares of common stock per $1,000 aggregate principal amount of notes
(subject to adjustment)

 

 

 

Conversion price:

 

Approximately $3.28 per share of common stock (subject to adjustment)

 

II-I

--------------------------------------------------------------------------------


 

Trade Date:

 

June 12, 2008

 

 

 

Settlement Date:

 

June 17, 2008

 

 

 

CUSIP:

 

739308 AA2

 

 

 

Other Material Terms:

 

See the Preliminary Offering Memorandum dated June 11, 2008 for a description of
other material terms relating to the notes, including without limitation their
ranking, the security package, adjustment of the conversion rate (including
pursuant to a reset provision and pursuant to anti-dilution provisions, and
possible limitations on these adjustments under Nasdaq Global Market Rules),
limitations on beneficial ownership, fundamental change repurchase rights of
holders, rights to participate in future equity offerings, certain covenants
relating to the notes, events of default and circumstances under which
additional interest may be paid on the notes

 

 

 

Adjustment to Conversion Rate Upon a Make-Whole Fundamental Change:

 

 

The following table sets forth the stock prices and the adjustments to the
conversion rate, expressed as a number of additional shares to be received per
$1,000 in principal amount of the notes, in the event of a make-whole
fundamental change:

 

 

 

Additional Make-Whole Shares Per $1,000 Bond

 

 

 

$2.85

 

$3.00

 

$3.50

 

$4.00

 

$4.50

 

$5.00

 

$5.50

 

$6.00

 

$6.50

 

$7.00

 

$7.50

 

$8.00

 

$8.50

 

$9.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/17/08

 

45.7890

 

45.7890

 

45.7890

 

45.7890

 

42.9355

 

38.6706

 

34.8122

 

31.4588

 

28.6223

 

26.1919

 

24.0853

 

22.2430

 

20.6171

 

19.1719

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/17/09

 

45.7890

 

45.7890

 

45.7890

 

41.4171

 

36.6654

 

32.9101

 

29.5303

 

26.7163

 

24.3365

 

22.2970

 

20.5300

 

18.9841

 

17.6204

 

16.4090

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/17/10

 

45.7890

 

45.7890

 

38.2078

 

32.9358

 

29.0957

 

25.9373

 

23.2974

 

21.1021

 

19.2464

 

17.6560

 

16.2782

 

15.0729

 

14.0100

 

13.0646

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/17/11

 

45.7890

 

33.8167

 

26.4344

 

22.3345

 

19.5645

 

17.3857

 

15.6300

 

14.1737

 

12.9430

 

11.8890

 

10.9757

 

10.1766

 

9.4716

 

8.8453

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/17/12

 

45.7890

 

21.6497

 

11.7127

 

8.6576

 

7.3677

 

6.5346

 

5.8812

 

5.3400

 

4.8825

 

4.4905

 

4.1507

 

3.8534

 

3.5911

 

3.3582

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

06/17/13

 

45.7890

 

27.9190

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

0.0000

 

 

The exact stock prices and effective dates may not be set forth in the table
above, in which case:

 

·                  If the stock price is between two stock prices in the table
or the effective date is between two effective dates in the table, the number of
additional shares will be determined by a straight-line interpolation between
the number of additional shares set forth for the higher and lower stock prices
and the two effective dates, as applicable, based on a 365-day year.

 

·                  If the stock price is greater than $9.00 per share (subject
to adjustment in the same manner and at the same time as the stock prices in the
table above), no adjustments will be made in the conversion rate.

 

·                  If the stock price is less than $2.85 per share (subject to
adjustment in the same manner and at the same time as the stock prices in the
table above), no adjustments will be made in the conversion rate.

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, in no event will the conversion rate exceed
350.6670 shares of common stock (subject to adjustment and possible limitation
as described in the Preliminary Offering Memorandum dated June 11, 2008) per
$1,000 principal amount of notes as a result of additional shares.

 

*     *     *     *     *

 

This communication is intended for the sole use of the person to whom it is
provided by the sender.

 

These securities have not been registered under the Securities Act of 1933, as
amended, and may only be sold to qualified institutional buyers pursuant to
Rule 144A or pursuant to another applicable exemption.

 

ANY DISCLAIMER OR OTHER NOTICES THAT MAY APPEAR BELOW ARE NOT APPLICABLE TO THIS
COMMUNICATION AND SHOULD BE DISREGARDED.  SUCH DISCLAIMERS OR OTHER NOTICES WERE
AUTOMATICALLY GENERATED AS A RESULT OF THIS COMMUNICATION BEING SENT VIA
BLOOMBERG OR ANOTHER EMAIL SYSTEM.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Term sheet containing the terms of the securities, substantially in the form of
Schedule II.

 

4

--------------------------------------------------------------------------------


 

SCHEDULE IV

 

PERSONS DELIVERING LOCK UP AGREEMENTS

 

Directors

 

Kendall R. Bishop

Gayla J. Delly

Steven J. Goldman

Jon E.M. Jacoby

Mark Melliar-Smith

Richard J. Thompson

Jay Walters

 

Officers

 

Richard J. Thompson

Jeffrey J. Kyle

Brad W. Godfrey

Randall H. Holliday

Alexander Levran

 

III-1

--------------------------------------------------------------------------------


 

SCHEDULE V

 

LIST OF SECURITY DOCUMENTS

 

U.S. Security Documentation

 

Security Agreement

 

Grant of Trademark Security Interest

 

Grant of Patent Security Interest

 

Deposit Account Control Agreement

 

Cayman Islands Documentation

 

Charge Over Shares in Power-One Limited

 

Italian Documentation

 

Pledge Agreement

 

U.K. Documentation

 

Share Pledge - Power-One, Inc.

 

China Documentation

 

Pledge Agreement

 

2

--------------------------------------------------------------------------------


 

Exhibit A

 

LOCK-UP LETTER AGREEMENT

 

LEHMAN BROTHERS INC.

As Representative of the several

  Initial Purchasers named in Schedule I,

c/o Lehman Brothers Inc.

745 Seventh Avenue

New York, New York 10019

 

Ladies and Gentlemen:

 

The undersigned understands that you (the “Initial Purchasers”) propose to enter
into a Purchase Agreement (the “Purchase Agreement”) providing for the purchase
by the Initial Purchasers of Senior Secured Convertible Notes due 2013 (the
“Securities”), of Power-One, Inc., a Delaware corporation (the “Company”), and
that the Initial Purchasers propose to reoffer and sell the Securities to
“qualified institutional buyers” as defined in Rule 144A under the Securities
Act (the “Offering”).

 

In consideration of the execution of the Purchase Agreement by the Initial
Purchasers, and for other good and valuable consideration, the undersigned
hereby irrevocably agrees that, without the prior written consent of Lehman
Brothers Inc., on behalf of the Initial Purchasers, the undersigned will not,
directly or indirectly, (1) offer for sale, sell, pledge, or otherwise dispose
of (or enter into any transaction or device that is designed to, or could be
expected to, result in the disposition by any person at any time in the future
of) any shares of common stock of the Company (“Common Stock”) (including,
without limitation, shares of Common Stock that may be deemed to be beneficially
owned by the undersigned in accordance with the rules and regulations of the
Securities and Exchange Commission and shares of Common Stock that may be issued
upon exercise of any options or warrants) or securities convertible into or
exercisable or exchangeable for Common Stock (other than the Securities),
(2) enter into any swap or other derivatives transaction that transfers to
another, in whole or in part, any of the economic benefits or risks of ownership
of shares of Common Stock, whether any such transaction described in clause
(1) or (2) above is to be settled by delivery of Common Stock or other
securities, in cash or otherwise, (3) make any demand for or exercise any right
or cause to be filed a registration statement (other than any registration
statement relating solely to the resale of any shares of Common Stock upon
conversion of the Securities), including any amendments thereto, with respect to
the registration of any shares of Common Stock or securities convertible into or
exercisable or exchangeable for Common Stock or any other securities of the
Company or (4) publicly disclose the intention to do any of the foregoing, for a
period commencing on the date hereof and ending on the 90th day after the date
of the Offering Memorandum relating to the Offering (such 90-day period, the
“Lock-Up Period”).

 

Notwithstanding the foregoing, if (1) during the last 17 days of the Lock-Up
Period, the Company issues an earnings release or material news or a material
event relating to the Company occurs or (2) prior to the expiration of the
Lock-Up Period, the Company announces that it will release earnings results
during the 16-day period beginning on the last day of the Lock-Up Period, then
the restrictions imposed by this Lock-Up Letter Agreement shall continue to
apply

 

3

--------------------------------------------------------------------------------


 

until the expiration of the 18-day period beginning on the issuance of the
earnings release or the announcement of the material news or the occurrence of
the material event, unless such extension is waived in writing. The undersigned
hereby further agrees that, prior to engaging in any transaction or taking any
other action that is subject to the terms of this Lock-Up Letter Agreement
during the period from the date of this Lock-Up Letter Agreement to and
including the 34th day following the expiration of the Lock-Up Period, it will
give notice thereof to the Company and will not consummate such transaction or
take any such action unless it has received written confirmation from the
Company that the Lock-Up Period (as such may have been extended pursuant to this
paragraph) has expired.

 

Notwithstanding the foregoing, during the Lock-Up Period the undersigned may,
without the prior written consent of the Initial Purchasers, transfer (or enter
into any transaction or device which is designed to, or could be expected to,
result in the transfer by such person at any time in the future) shares of
Common Stock in connection with (i) bona fide gifts, (ii) dispositions to any
trust for the direct or indirect benefit of the undersigned and/or the immediate
family of the undersigned and/or a charity, (iii) transfers of Common Stock or
other securities convertible into or exchangeable or exercisable for Common
Stock by will or intestate succession, (iv) a bona fide pledge of Common Stock,
made in the ordinary course of business, for the sole purpose of obtaining
financing for the undersigned, (v) transactions relating to Common Stock or
other securities convertible into or exchangeable or exercisable for Common
Stock acquired in open market transactions after the Closing Date, provided no
filing is required to be made under the Exchange Act related to such
transaction, (vi) sales of Common Stock made pursuant to any bona fide pledge
existing at the date hereof in satisfaction of a “margin call” related thereto,
or (vii) sales of Common Stock made pursuant to any trading plan complying with
Rule 10b5-1 under the Exchange Act in existence as of the date hereof; provided
that in the case of any gift, disposition, transfer, or pledge pursuant to
clause (i), (ii), (iii), (iv) or (v), such donee, trust, distributee,
transferee, pledgee or other recipient of such Common Stock or securities
convertible into or exchangeable or exercisable for Common Stock agrees in
writing to be bound by the terms of this Lock-Up Letter Agreement. For purposes
of this paragraph, “immediate family” shall mean the undersigned and the spouse,
any lineal descendent, father, mother, brother, sister, father-in-law,
mother-in-law, brother-in-law or sister-in-law of the undersigned.

 

Subject to clauses (i) through (vii), inclusive, above, in furtherance of the
foregoing, the Company and its transfer agent are hereby authorized to decline
to make any transfer of securities if such transfer would constitute a violation
or breach of this Lock-Up Letter Agreement.

 

It is understood that, if the Company notifies the Initial Purchasers that it
does not intend to proceed with the Offering, if the Purchase Agreement does not
become effective, or if the Purchase Agreement (other than the provisions
thereof which survive termination) shall terminate or be terminated prior to
payment for and delivery of the Common Stock, the undersigned will be released
from its obligations under this Lock-Up Letter Agreement.

 

The undersigned understands that the Company and the Initial Purchasers will
proceed with the Offering in reliance on this Lock-Up Letter Agreement.

 

4

--------------------------------------------------------------------------------


 

Whether or not the Offering actually occurs depends on a number of factors,
including market conditions. Any Offering will only be made pursuant to an
Purchase Agreement, the terms of which are subject to negotiation between the
Company and the Initial Purchasers.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------


 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Letter Agreement and that, upon
request, the undersigned will execute any additional documents necessary in
connection with the enforcement hereof. Any obligations of the undersigned shall
be binding upon the heirs, personal representatives, successors and assigns of
the undersigned.

 

 

Very truly yours,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Dated:

 

 

 

6

--------------------------------------------------------------------------------


 

Exhibit B

 

Company Counsel Opinion

 

June   , 2008

 

LEHMAN BROTHERS INC.

745 Seventh Avenue

New York, New York 10019

 

Re: Power-One, Inc. Senior Secured Convertible Notes due 2013

 

Ladies and Gentlemen:

 

We have acted as special counsel to Power-One, Inc., a Delaware corporation (the
“Company”), in connection with the issuance and sale by the Company of
$75,000,000 in aggregate principal amount of Senior Secured Convertible Notes
due 2013 (the “Notes”) pursuant to the Purchase Agreement, dated as of June   ,
2008 (the “Purchase Agreement”) by and between the Company and Lehman Brothers
Inc., as initial purchaser (the “Initial Purchaser”). The Notes are being issued
pursuant to an Indenture dated as of June   , 2008 (the “Indenture”) by and
between the Company and The Bank of New York Trust Company, N.A., as trustee
(the “Trustee”). We are providing this opinion to you at the request of the
Company pursuant to Section 7(c) of the Purchase Agreement. Except as otherwise
indicated, capitalized terms used in this opinion and defined in the Purchase
Agreement will have the meanings given in the Purchase Agreement.

 

In our capacity as such counsel, we have examined originals or copies of those
corporate and other records and documents we considered appropriate, including
the following:

 

1.              the Indenture, including the forms of Notes set forth therein;

 

2.              the Purchase Agreement;

 

3.              an officers’ certificate of the Company (the “Company
Certificate”);

 

4.              specimen certificate of a share of the Company’s Common Stock;

 

5.              certified copy of the Company’s Restated Certificate of
Incorporation, as amended (the “Certificate of Incorporation”);

 

6.              certified copy of the Company’s Amended and Restated Bylaws (the
“Bylaws”);

 

7.              the preliminary offering memorandum marked “Subject to
Completion, dated June     , 2008”, including, without limitation, the documents
incorporated by reference therein (the “Incorporated Documents”) as described
under the heading

 

III-1

--------------------------------------------------------------------------------


 

“Where You Can Find More Information” contained therein (including the
Incorporated Documents, the “Preliminary Offering Memorandum”);

 

8.              the Pricing Term Sheet, dated June   , 2008 (the “Pricing Term
Sheet”, and together with the Preliminary Offering Memorandum, the “Pricing
Disclosure Package”); and

 

9.              the final offering memorandum, dated June   , 2008 (including
the Incorporated Documents, the “Offering Memorandum”).

 

As to relevant factual matters, we have relied upon, among other things, the
Company’s factual representations in the Purchase Agreement, including as to the
absence of any form of general solicitation or general advertising in connection
with the offer and sale of the Notes by any person acting on the Company’s
behalf, and the Company Certificate dated as of the date hereof. In addition, we
have obtained and relied upon those certificates of public officials we
considered appropriate. We have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals and the conformity
with originals of all documents submitted to us as copies.

 

On the basis of such examination, our reliance upon the assumptions in this
opinion and our consideration of those questions of law we considered relevant,
and subject to the limitations and qualifications in this opinion, we are of the
opinion that:

 

(i)                                     The Company has been duly incorporated
and is validly existing as a corporation under the laws of the State of
Delaware, in good standing under the laws of the States of Delaware and
California, with corporate power and corporate authority to own its properties
and assets, to carry on its business as currently conducted as described in the
Offering Memorandum, and to enter into and perform its obligations under the
Purchase Agreement, the Indenture and the Notes. Each of the Company
Subsidiaries (as defined herein) is validly existing as a corporation or limited
liability company, as applicable, and in good standing under the laws of the
state of its formation and its principal place of business as set forth in the
Company Certificate. For purposes of this opinion, “Company Subsidiaries” shall
mean PAI Capital LLC, a Delaware limited liability company, and HC Power, Inc.,
a California corporation.

 

(ii)                                  The authorized capital stock of the
Company consists of three hundred million (300,000,000) shares of Common Stock,
par value $.001 per share, and thirty million (30,000,000) shares of Preferred
Stock, par value $.001 per share. The shares of Common Stock issuable upon
conversion of the Notes conform in all material respects to the description of
the Common Stock in the Offering Memorandum. Holders of the capital stock of the
Company are not entitled to any preemptive right to subscribe to any additional
shares of the Company’s capital stock under the Company’s Certificate of
Incorporation, Bylaws, the Delaware General Corporation Law or any Other
Agreement (as defined below), except such as may exist pursuant to the Rights
Agreement, dated as of July 27, 2000, between the Company and American Stock
Transfer & Trust Company.

 

(iii)                               The Indenture has been duly authorized by
all necessary corporate action on the part of the Company, executed and
delivered by the Company and constitutes a legally valid and

 

--------------------------------------------------------------------------------


 

binding obligation of the Company, enforceable against the Company in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, including, without limitation, concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance or injunctive relief, regardless of
whether considered in a proceeding in equity or at law.

 

(iv)                              The Notes have been duly authorized by all
necessary corporate action on the part of the Company and, upon payment for and
delivery of the Notes in accordance with the Purchase Agreement, the execution
of the Notes by the Company, and the authentication of the certificate or
certificates representing the Notes by a duly authorized signatory of the
Trustee, the Notes will be legally valid and binding obligations of the Company,
enforceable against the Company in accordance with their terms, entitled to the
benefits of the Indenture, in each case, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or affecting
creditors’ rights generally (including, without limitation, fraudulent
conveyance laws) and by general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
and the possible unavailability of specific performance or injunctive relief,
regardless of whether considered in a proceeding in equity or at law.

 

(v)                                 The Purchase Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
executed and delivered by the Company.

 

(vi)                              No order, consent, permit, approval or filing,
of any California, New York or federal governmental authority that we have, in
the exercise of customary professional diligence, recognized as applicable to
the Company or to transactions of the type contemplated by the Purchase
Agreement and the Indenture, or under the Delaware General Corporation Law (the
“DGCL”), is required on the part of the Company for the execution and delivery
of the Purchase Agreement, the Indenture or the Notes, the performance by the
Company of its obligations thereunder, or the repayment of the PWER Bridge Term
Loan from the application of the proceeds from the sale of the Notes as
described under “Use of Proceeds” in the Pricing Disclosure Package and the
Offering Memorandum, except such as may be required under applicable Blue Sky or
state or foreign securities laws.

 

(vii)                           The execution and delivery by the Company of the
Purchase Agreement, the Indenture and the Notes and the performance by the
Company of its obligations thereunder, and the repayment of the PWER Bridge Term
Loan from the application of the proceeds from the sale of the Notes as
described under “Use of Proceeds” in the Pricing Disclosure Package and the
Offering Memorandum (A) does not violate the Company’s Certificate of
Incorporation or Bylaws, the DGCL, or any current statute, rule or regulation of
any California, New York or federal governmental authority that we have, in the
exercise of customary professional diligence, recognized as applicable to the
Company or to transactions of the type contemplated by the Purchase Agreement
and the Indenture, (B) violate, breach, or result in a default under, or give to
any other party thereto any rights of termination, amendment, acceleration or
cancellation of, any existing obligation of or restriction on the Company or any
of its Subsidiaries under any English language agreement (the “Other
Agreements”) identified in the Company Certificate, or

 

--------------------------------------------------------------------------------


 

(C) breach or otherwise violate any existing obligation of or restriction on the
Company under any order, judgment or decree of any California, New York,
Delaware (solely to the extent brought under the DGCL), federal court or
governmental authority, binding on the Company identified in the Company
Certificate. To the extent any of the Other Agreements is governed by the laws
of a jurisdiction other than New York, we have assumed such Other Agreements
would be interpreted in accordance with its plain meaning, except that technical
terms would mean what lawyers generally understand them to mean for agreements
governed by the laws of the State of New York. We express no opinion with
respect to any provision of any Other Agreement to the extent an opinion with
respect to such provision would require making any financial, accounting or
mathematical calculation or determination. We express no opinion regarding any
federal securities laws, Blue Sky, state or foreign securities laws, or the
indemnification and contribution sections of the Purchase Agreement except as
otherwise expressly stated herein.

 

(viii)                        The shares of Common Stock issuable upon
conversion of the Notes have been duly authorized by all necessary corporate
action on the part of the Company, the Board of Directors of the Company has
reserved such number of shares of Common Stock as shall be necessary for
issuance upon the conversion of the Notes as required by the Indenture as of the
date hereof, and, when issued upon such conversion in accordance with the terms
of the Indenture, and upon the countersigning of the certificate or certificates
representing such shares by a duly authorized signatory of the transfer agent
and registrar for the Company’s Common Stock or the book-entry of such shares by
such transfer agent and registrar in the name of The Depository Trust Company or
its nominee, as applicable, such shares will be validly issued and will be fully
paid and non-assessable.

 

(ix)                                The statements included in the Offering
Memorandum (A) under the caption “Description of the Notes,” insofar as they
summarize provisions of the Indenture or the Notes, and (B) under the caption
“Description of Capital Stock,” insofar as they summarize provisions of the
Certificate of Incorporation and Bylaws of the Company, in each case fairly
summarize the matters therein described.

 

(x)                                   The statements set forth in the Offering
Memorandum under the caption “Certain Material U.S. Federal Income Tax
Consequences,” insofar as they purport to describe the material tax consequences
to a U.S. holder (as defined in the Offering Memorandum) of an investment in the
Notes, fairly summarize the matters therein described.

 

(xi)                                The Company is not and, after giving effect
to the offering and sale of the Notes and the application of the net proceeds
thereof as described under “Use of Proceeds” in the Offering Memorandum, will
not be an investment company required to register under the Investment Company
Act of 1940, as amended.

 

(xii)                             Each of the Company’s (a) Annual Report on
Form 10-K for the fiscal year ended December 30, 2007, (b) Quarterly Report on
Form 10-Q for the fiscal quarter ended March 30, 2008, and (c) Definitive Proxy
Statement on Schedule 14A referring to the 2008 Annual Meeting of Stockholders
of the Company, on the date it was filed, appeared on its face to comply in all
material respects with the requirements as to form for annual reports on
Form 10-K, proxy statements on Schedule 14A and quarterly reports on Form 10-Q,
under the Securities Exchange Act of 1934, as amended, and related rules and
regulations in effect on the date of filing except

 

--------------------------------------------------------------------------------


 

that we express no opinion concerning the financial statements and the other
financial data contained or incorporated by reference therein.

 

(xiii)                          The outstanding shares of the capital stock of
each of the subsidiaries listed on Schedule I to the Pledge Agreement are owned
of record by the Company.

 

(xiv)                         Assuming the truth and accuracy of the
representations of the Initial Purchaser and the Company in the Purchase
Agreement, it is not necessary in connection with the offer, sale and delivery
of the Notes to the Initial Purchaser nor in connection with the Exempt Resales
under the circumstances contemplated by the Purchase Agreement and the Offering
Memorandum, to register the Notes under the Securities Act of 1933, as amended,
or to qualify the Indenture under the Trust Indenture Act of 1939. We express no
opinion as to the securities laws of any state or foreign jurisdiction.

 

Our opinions in paragraphs (iii) and (iv) as to the enforceability of the
Indenture and the Notes are subject to:

 

(a)                                  public policy considerations, statutes or
court decisions that may limit the rights of a party to obtain indemnification
against its own gross negligence, willful misconduct or unlawful conduct;

 

(b)                                 the unenforceability under certain
circumstances of broadly or vaguely stated waivers or waivers of rights granted
by law where the waivers are against public policy or prohibited by law or terms
that provide that assertion or employment of any right or remedy shall not
prevent the concurrent assertion or employment of any other right or remedy, or
that every right and remedy shall be cumulative and in addition to every other
right and remedy or that any delay or omission to exercise any right or remedy
shall not impair any other right or remedy or constitute a waiver thereof; and

 

(c)                                  the unenforceability under certain
circumstances of provisions imposing penalties, liquidated damages or other
economic remedies.

 

Our opinions in paragraphs (iii), (iv) and (viii) as to the enforceability of
the Indenture and the Notes and the issuance of the shares of Common Stock upon
conversion of the Notes are subject to the limitation that we express no opinion
as to the effect of subsequent issuances of securities of the Company to the
extent that such issuances may result in the Company not having enough
authorized but unissued shares of Common Stock for the conversion of the Notes.
We also advise you that, as a result of the operation of the antidilution or
adjustment provisions of the Notes, the Notes may become convertible into more
shares of Common Stock than remain authorized but unissued.

 

Our opinions in paragraphs (ii) and (vii) are limited to the English language
agreements identified in the Company Certificate, and do not address any other
agreements or arrangements to which the Company may be a party or bound.

 

We express no opinion concerning (a) federal or state securities laws or
regulations (except for the opinion in paragraph (xiv)), (b) compliance with
fiduciary requirements or (c) the Trading with the Enemy Act, as amended, the
foreign assets control regulations of the United

 

--------------------------------------------------------------------------------


 

States Treasury Department, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001, as amended, Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, as amended, and any enabling legislation, rules,
regulations or executive orders relating thereto.

 

For purposes of the opinions expressed in paragraphs (vi) and (vii), we have
assumed that the Company will not in the future take any discretionary action
(including a decision not to act) permitted by the Indenture or the Notes that
would cause the performance of the Indenture or the Notes or the consummation of
the transactions contemplated in the Indenture to (a) violate the provisions of
the Company’s Certificate of Incorporation or Bylaws or any current statute,
rule or regulation of any California, New York, Delaware or federal governmental
authority, (b) violate, breach or result in a default under, or give to any
other party any rights of termination, amendment, acceleration or cancellation
of, any existing obligation of or restriction on the Company or any of its
Subsidiaries under any Other Agreement identified in the Company Certificate,
(c) breach or otherwise violate any order, judgment, or decree of any
California, New York, Delaware or federal court or governmental authority
binding on the Company identified in the Company Certificate, or (d) require an
order, consent, permit or approval to be obtained from a California, New York,
Delaware or federal governmental authority.

 

Except for the matters described in the Offering Memorandum, we have not, since
January 1, 2007 given substantive attention on behalf of the Company to, or
represented the Company in connection with, any actions, suits or proceedings
pending or overly threatened in writing against the Company before any court,
arbitrator or governmental agency which seek to affect the enforceability of the
Indenture or the Notes. We call to your attention to the fact that our
engagement is limited to specific matters as to which we are consulted by the
Company.

 

We have participated in conferences in connection with the preparation of the
Offering Memorandum and reviewed the Pricing Disclosure Package and the Offering
Memorandum, in each case including the Incorporated Documents, but we have not
independently verified the accuracy, completeness or fairness of the statements
contained or incorporated therein, and the limitations inherent in the
examination made by us and the knowledge available to us are such that we are
unable to assume, and we do not assume, any responsibility for such accuracy,
completeness or fairness (except for the statements described in paragraphs
(ix) and (x) above). However, on the basis of our review of the Offering
Memorandum and the Pricing Disclosure Package and our participation in
conferences in connection with the preparation thereof, nothing came to our
attention that caused us to believe that (A) the Pricing Disclosure Package
considered as a whole as of the Applicable Time, contained any untrue statement
of a material fact or omitted to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, or (B) the Offering Memorandum, considered as a whole, as of the
date thereof and the Closing Date, contained or contains any untrue statement of
a material fact or omitted or omits to state a material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading. However, we express no opinion or belief as to the
financial statements and schedules and other financial data contained or
incorporated by reference in or omitted from the Offering Memorandum or the
Pricing Disclosure Package, in each case, considered as a whole. As used herein,
the “Applicable Time” is the time and date as of which the Pricing Term Sheet

 

--------------------------------------------------------------------------------


 

was first delivered to the Initial Purchaser for delivery to investors in
connection with the sale of the Notes.

 

The law covered by this opinion is limited to the federal law of the United
States, the law of the States of California and New York, and the Delaware
General Corporation Law, each as in effect on the date hereof. We express no
opinion as to the laws of any other jurisdiction and no opinion regarding the
statutes, administrative decisions, rules, regulations or requirements of any
county, municipality, subdivision or local authority of any jurisdiction. For
purposes of the opinion set forth in paragraph (i) above as to good standing of
the Company and the Company Subsidiaries, we have relied exclusively on the good
standing certificates issued by the Secretary of State of the State of Delaware
and the Secretary of State of the State of California.

 

This opinion is furnished by us as counsel for the Company and may be relied
upon by you only in connection with the issuance and sale of the Notes. It may
not be used or relied upon by you for any other purpose or by any other person,
nor may copies be delivered to any other person, without in each instance our
prior written consent. This opinion is expressly limited to the matters set
forth above, and we render no opinion, whether by implication or otherwise, as
to any other matters. We assume no obligation to update or supplement this
opinion to reflect any facts or circumstances that arise after the date of this
opinion and come to our attention, or any future changes in laws.

 

Respectfully submitted,

 

--------------------------------------------------------------------------------


 

Schedule I

 

CC1:786349.5

 

--------------------------------------------------------------------------------